5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
               3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

      (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                  )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
                  )257+(6,;7+&,5&8,7
                    BBBBBBBBBBBBBBBBB


 ),567 7(11(66(( %$1.           ;
 1$7,21$/ $662&,$7,21           
           3ODLQWLII$SSHOODQW  
                                             1R
                                 
             Y                   !
                                 
                                 
 +(&725 9 %$55(72LQKLV       
 RIILFLDOFDSDFLW\DV            
 $GPLQLVWUDWRURIWKH6PDOO      
 %XVLQHVV$GPLQLVWUDWLRQ       
                                 
            'HIHQGDQW$SSHOOHH 1

       $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
     IRUWKH0LGGOH'LVWULFWRI7HQQHVVHHDW1DVKYLOOH
     1R²7RGG-&DPSEHOO'LVWULFW-XGJH
                    $UJXHG$XJXVW
             'HFLGHGDQG)LOHG2FWREHU




     3XUVXDQW WR )HG 5 $SS 3 F +HFWRU 9 %DUUHWR LV
DXWRPDWLFDOO\ VXEVWLWXWHG IRU $LGD $OYDUH] IRUPHU $GPLQLVWUDWRU RI WKH
6PDOO %XVLQHVV $GPLQLVWUDWLRQ DV D GHIHQGDQW LQ WKLV DFWLRQ


                                  
          )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR          1R

    %HIRUH1255,6DQG68+5+(,15,&+&LUFXLW-XGJHV
                5,&(&KLHI'LVWULFW-XGJH
                        BBBBBBBBBBBBBBBBB
                             &2816(/
$5*8('  -RKQ 6 +LFNV %$.(5 '21(/621
%($50$1 	 &$/':(// 1DVKYLOOH 7HQQHVVHH IRU
$SSHOODQW  5REHUW & :DWVRQ $66,67$17 81,7('
67$7(6$77251(1DVKYLOOH7HQQHVVHHIRU$SSHOOHH
21 %5,()  -RKQ 6 +LFNV %$.(5 '21(/621
%($50$1 	 &$/':(// 1DVKYLOOH 7HQQHVVHH IRU
$SSHOODQW  5REHUW & :DWVRQ $66,67$17 81,7('
67$7(6$77251(1DVKYLOOH7HQQHVVHHIRU$SSHOOHH
                        BBBBBBBBBBBBBBBBB
                            23,1,21
                        BBBBBBBBBBBBBBBBB
   :$/7(5+(5%(575,&(&KLHI'LVWULFW-XGJH7KLV
OLWLJDWLRQ VWHPV IURP D ORDQ JXDUDQW\ DJUHHPHQW EHWZHHQ
DSSHOODQW)LUVW7HQQHVVHH%DQN1DWLRQDO$VVRFLDWLRQ³)LUVW
7HQQHVVHH´DQGWKH6PDOO%XVLQHVV$GPLQLVWUDWLRQ³6%$´
$IWHUWKH6%$IDLOHGWRKRQRUWKHDJUHHPHQW)LUVW7HQQHVVHH
ILOHGDQRIILFLDOFDSDFLW\VXLWDJDLQVWWKH$GPLQLVWUDWRURIWKH
6%$)LUVW7HQQHVVHH¶VODZVXLWVRXJKWWRFRPSHOWKH6%$WR
KRQRU WKH JXDUDQW\ DJUHHPHQW E\ UHSXUFKDVLQJ D GHIDXOWHG
ORDQ)ROORZLQJDEHQFKWULDOWKHGLVWULFWFRXUWHQWHUHGILQDO
MXGJPHQWLQIDYRURIWKH6%$RQ-XQH7KHGLVWULFW
FRXUWFRQFOXGHGLQWHUDOLDWKDW6%$UHJXODWLRQVSODFHG
WKHEXUGHQXSRQ)LUVW7HQQHVVHHWRHVWDEOLVKLWVVXEVWDQWLDO
FRPSOLDQFHZLWKWKHWHUPVRIWKHJXDUDQW\DJUHHPHQWDQG
WKDW)LUVW7HQQHVVHHKDGPDWHULDOO\EUHDFKHGWKHDJUHHPHQW
)LUVW 7HQQHVVHH KDV ILOHG D WLPHO\ DSSHDO IURP WKH GLVWULFW
FRXUW¶VUXOLQJDGYDQFLQJWZRDUJXPHQWV)LUVWLWDVVHUWVWKDW

      
       7KH +RQRUDEOH :DOWHU +HUEHUW 5LFH &KLHI 8QLWHG 6WDWHV 'LVWULFW
-XGJH IRU WKH 6RXWKHUQ 'LVWULFW RI 2KLR VLWWLQJ E\ GHVLJQDWLRQ
    )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR           1R       1R         )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR              

                         ,,,&RQFOXVLRQ                              WKH GLVWULFW FRXUW PLVDOORFDWHG WKH EXUGHQ RI SURRI E\
                                                                       UHTXLULQJLWWRGHPRQVWUDWHVXEVWDQWLDOFRPSOLDQFHZLWKWKH
  %DVHGXSRQWKHUHDVRQLQJVHWIRUWKDERYHWKHMXGJPHQWRI            WHUPVRIWKHJXDUDQW\DJUHHPHQW6HFRQGWKHEDQNFRQWHQGV
WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 0LGGOH 'LVWULFW RI   WKDW WKH GLVWULFW FRXUW HUUHG LQ UXOLQJ WKDW LW KDG PDWHULDOO\
7HQQHVVHH1DVKYLOOH'LYLVLRQLVKHUHE\$)),50('                     EUHDFKHGWKHDJUHHPHQW)RUWKHUHDVRQVVHWIRUWKEHORZZH
                                                                       ILQG ERWK DUJXPHQWV XQSHUVXDVLYH DQG ZH DIILUP WKH
                                                                       MXGJPHQWRIWKHGLVWULFWFRXUW
                                                                                   ,)DFWXDODQG3URFHGXUDO%DFNJURXQG
                                                                         )LUVW7HQQHVVHHDQGWKH6%$HQWHUHGLQWRDQDJUHHPHQWRQ
                                                                       6HSWHPEHU   XQGHU ZKLFK WKH 6%$ SURPLVHG WR
                                                                       JXDUDQW\FHUWDLQORDQVWKDWWKHEDQNPDGHWRVPDOOEXVLQHVVHV
                                                                       7KHDJUHHPHQWFRYHUHG³RQO\ORDQVGXO\DSSURYHGKHUHDIWHU
                                                                       IRUJXDUDQW\E\>WKHEDQN@DQG6%$VXEMHFWWR6%$¶V5XOHV
                                                                       DQG5HJXODWLRQVDVSURPXOJDWHGIURPWLPHWRWLPH´$PRQJ
                                                                       RWKHU WKLQJV WKH DJUHHPHQW REOLJDWHG )LUVW 7HQQHVVHH WR
                                                                       ³FORVHDQGGLVEXUVHHDFKORDQLQDFFRUGDQFHZLWKWKHWHUPV
                                                                       DQGFRQGLWLRQVRIWKHDSSURYHGORDQDXWKRUL]DWLRQ>@´,WDOVR
                                                                       UHTXLUHG WKH EDQN WR H[HFXWH GRFXPHQWV DQG WR ³WDNH VXFK
                                                                       RWKHU DFWLRQV ZKLFK VKDOO FRQVLVWHQW ZLWK SUXGHQW FORVLQJ
                                                                       SUDFWLFHVEHUHTXLUHGLQRUGHUIXOO\WRSURWHFWRUSUHVHUYHWKH
                                                                       LQWHUHVWRI/HQGHU>)LUVW7HQQHVVHH@DQG6%$LQWKHORDQ´
                                                                          2Q-XQH)LUVW7HQQHVVHHILOHGDQDSSOLFDWLRQZLWK
                                                                       WKH6%$DVNLQJWKHDJHQF\WRJXDUDQW\DUHYROYLQJOLQHRI
                                                                       FUHGLW ORDQ WKDW WKH EDQN ZLVKHG WR H[WHQG WR 7HOZDUH
                                                                       ,QWHUQDWLRQDO ,QF ³7HOZDUH´ DQ H[SRUW FRPSDQ\  'HU\O
                                                                       %DXPDQ 9LFH 3UHVLGHQW DQG &RPPHUFLDO /RDQ
                                                                       2IILFHU5HODWLRQVKLS0DQDJHUIRU)LUVW7HQQHVVHHVHUYHGDV
                                                                       WKHORDQRIILFHUZKRDVVLVWHG7HOZDUHLQREWDLQLQJWKH6%$
                                                                       JXDUDQW\  6SHFLILFDOO\ %DXPDQ KHOSHG 7HOZDUH SUHSDUH D
                                                                       ORDQJXDUDQW\DSSOLFDWLRQDQGKHQHJRWLDWHGZLWK5RQ5HHG
                                                                       WKH&KLHI&UHGLW$GPLQLVWUDWRUDWWKH6%$¶V1DVKYLOOHRIILFH
                                                                       7KH6%$VXEVHTXHQWO\DSSURYHG)LUVW7HQQHVVHH¶VUHTXHVW
                                                                       DQGLVVXHGDORDQDXWKRUL]DWLRQDJUHHLQJWRJXDUDQW\HLJKW\
                                                                       ILYHSHUFHQWRIWKHEDQN¶VUHYROYLQJOLQHRIFUHGLWWR7HOZDUH
                                                                       XS WR   $Q LQLWLDO GUDIW RI WKH ORDQ DXWKRUL]DWLRQ
                                                                       SURYLGHG WKDW DQ\ ³OHWWHU RI FUHGLW´ LVVXHG RQ EHKDOI RI D
                                                                       SXUFKDVHU RI 7HOZDUH¶V JRRGV ZRXOG EH FRQILUPHG E\ D
       )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR               1R        1R            )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR              

8QLWHG6WDWHVEDQNRUDEDQNDFFHSWDEOHWRWKHOHQGHUDQGWKDW              +HULWDJH%DQN	7UXVW&R)GDWUHDVRQLQJ
WKHJRRGVDWLVVXHZRXOGEHLQVXUHGZLWK)&,$LQVXUDQFH                      WKDW D EDQN¶V QRQFRPSOLDQFH ZLWK 6%$ UHJXODWLRQV
7KHILQDOYHUVLRQRIWKHORDQDXWKRUL]DWLRQSHUPLWWHGDOHWWHU                FRQVWLWXWHVDPDWHULDOEUHDFKRIDORDQJXDUDQW\DJUHHPHQW
RIFUHGLWHLWKHUWREHFRQILUPHGRUWREH)&,$LQVXUHG7KH                  3LWWVEXUJK1DW¶O%DQN)GDWUHFRJQL]LQJWKDWD
ORDQDXWKRUL]DWLRQDOVRZDVPDGHVXEMHFWWRWKHWHUPVRIWKH                  OHQGHU¶V IDLOXUH WR VHUYLFH DQ 6%$EDFNHG ORDQ LQ D
)LUVW7HQQHVVHH±6%$JXDUDQW\DJUHHPHQWPHQWLRQHGDERYH                       FRPPHUFLDOO\ SUXGHQW PDQQHU PD\ FRQVWLWXWH D PDWHULDO
                                                                              EUHDFKRIDJXDUDQW\DJUHHPHQW&LWL]HQV0DULQH1DW¶O%DQN
  7HOZDUHVXEVHTXHQWO\REWDLQHGWKHUHYROYLQJOLQHRIFUHGLW                  Y8QLWHG6WDWHV'HSWRI&RPPHUFH)GWK
ORDQ IURP )LUVW 7HQQHVVHH DQG VXFFHVVIXOO\ FRQVXPPDWHG                  &LUUHDVRQLQJWKDWWKHIDLOXUHWRXVHFDUHDQGGLOLJHQFH
VHYHUDOH[SRUWWUDQVDFWLRQV2QWZRRFFDVLRQVLQSDUWLFXODU                 LQ WKH DGPLQLVWUDWLRQ RI DQ (FRQRPLF 'HYHORSPHQW
7HOZDUHXVHGWKHOLQHRIFUHGLWWRILQDQFHLWVVDOHRIEHDQVWR               $GPLQLVWUDWLRQ ORDQ FRQVWLWXWHV D PDWHULDO EUHDFK RI WKH
&HQWURFRRSDIRRGGLVWULEXWRU,QHDFKLQVWDQFH                 EDQN¶VJXDUDQW\DJUHHPHQWZLWKWKHDJHQF\FHUWGHQLHG
7HOZDUH REWDLQHG OHWWHUV RI FUHGLW LVVXHG E\ %HRJUDGVND                86
%DQNDLQDQGLWSUHSDUHGWKHYDULRXVGRFXPHQWV
ZKLFKZHUHXVHGWRREWDLQSD\PHQWIURPWKH%DQND2QHDFK
RFFDVLRQ )LUVW 7HQQHVVHH DOVR UHFHLYHG QRWLFH WKDW                     7HQQHVVHH DUJXHV WKDW DQ\ GLVSURSRUWLRQDWH SUHMXGLFH WR WKH 6%$ ZDV
%HRJUDGVND%DQNDKDGDFNQRZOHGJHG7HOZDUH¶VDVVLJQPHQW                        FDXVHG E\ %HRJUDGVND %DQND $V WKH GLVWULFW FRXUW UHFRJQL]HG KRZHYHU
RILWVLQWHUHVWLQWKHOHWWHUVRIFUHGLWWR)LUVW7HQQHVVHH6XFK            WKH SDUWLHV¶ ³EDUJDLQHGIRU REMHFWLYHV´ ZHUH VHW IRUWK LQ WKH JXDUDQW\

DQ DFNQRZOHGJPHQW ZDV UHTXLUHG E\ WKH ORDQ JXDUDQW\                    DJUHHPHQW DQG SHUWLQHQW UHJXODWLRQV       %\ IDLOLQJ WR FRPSO\ ZLWK WKH

DSSOLFDWLRQZKLFKKDGEHHQVXEPLWWHGE\)LUVW7HQQHVVHHRQ                    UHTXLUHPHQWV VHW IRUWK WKHUHLQ )LUVW 7HQQHVVHH GLG LQGHHG GHIHDW WKH

EHKDOIRI7HOZDUH                                                            6%$¶V EDUJDLQHGIRU REMHFWLYHV E\ LQFUHDVLQJ WKH ULVN RI ORVV WR WKH
                                                                              DJHQF\ 6LPLODUO\ )LUVW 7HQQHVVHH¶V LPSUXGHQW ORDQ VHUYLFLQJ PD\ KDYH
                                                                              FDXVHG GLVSURSRUWLRQDWH SUHMXGLFH WR WKH 6%$ JLYHQ WKH IDFW WKDW WKH EDQN
  7KHWUDQVDFWLRQJLYLQJULVHWRWKHSUHVHQWOLWLJDWLRQRFFXUUHG              WRRN QR DFWLRQ WR SURWHFW WKH LQWHUHVWV RI WKH 6%$ GHVSLWH LWV DELOLW\ WR GR
RQ'HFHPEHUZKHQ7HOZDUHDJUHHGWRVHOO                       VR :LWK UHVSHFW WR WKH WKLUG IDFWRU FXVWRP DQG XVDJH ZH ILQG QR HUURU LQ

PHWULF WRQV RI QDY\ EHDQV DQG  PHWULF WRQV RI SLQWR            WKH GLVWULFW FRXUW¶V FRQFOXVLRQ WKDW ³SUXGHQW EDQNHUV DW D PLQLPXP

EHDQV WR &HQWURFRRS  7KHUHDIWHU RQ -DQXDU\                  IROORZ XS LQ VRPH ZD\ ZKHQ OHWWHUV RI FUHGLW DUH GLVKRQRUHG IRU D
                                                                              GLVFUHSDQF\ LQ WKH GRFXPHQWV´      6XFK D FRQFOXVLRQ LV VXSSRUWHG E\ WKH
                                                                              WULDO WHVWLPRQ\   )LQDOO\ )LUVW 7HQQHVVHH DUJXHV WKDW UHOHDVLQJ WKH 6%$
                                                                              IURP LWV JXDUDQW\ DJUHHPHQW ZRXOG EHVWRZ DQ ³XQIDLU DGYDQWDJH´ XSRQ
    
     $ FRPPHUFLDO OHWWHU RI FUHGLW ³LV XVHG LQ D VDOH RI JRRGV WUDQVDFWLRQ    WKH DJHQF\    :H FDQQRW DJUHH     5HOHDVLQJ WKH 6%$ IURP LWV JXDUDQW\
DV D SD\PHQW GHYLFH>@´   ,Q UH *UDKDP 6TXDUH ,QF      )G      REOLJDWLRQ XQGRXEWHGO\ ZLOO ZRUN WR WKH DJHQF\¶V ³DGYDQWDJH´ 6XFK DQ
WK &LU  ,Q WKH FRQWH[W RI WKH SUHVHQW GLVSXWH VXFK OHWWHUV ZHUH     DGYDQWDJH KRZHYHU LV QHLWKHU      XQIDLU QRU XQUHDVRQDEOH JLYHQ )LUVW
XVHG E\ 7HOZDUH DQG )LUVW 7HQQHVVHH WR DYRLG GLVSXWHV RYHU WKH TXDOLW\ RI     7HQQHVVHH¶V YLRODWLRQ RI LWV FRQWUDFWXDO REOLJDWLRQ WR VHUYLFH LWV 7HOZDUH
WKH JRRGV WUDQVSRUWHG E\ 7HOZDUH WR SXUFKDVHUV ZKR ZHUH ORFDWHG LQ            ORDQ SUXGHQWO\ DQG WKH SRVVLELOLW\ WKDW WKH EDQN¶V LQDFWLRQ PD\ KDYH
GLIIHUHQW FRXQWULHV 6XFK OHWWHUV JHQHUDOO\ DUH LVVXHG E\ D IRUHLJQ EX\HU¶V   UHVXOWHG LQ WKH ORDQ GHIDXOW   &I )LUVW ,QWHUVWDWH %DQN RI ,GDKR Y 6PDOO
EDQN ZKLFK REOLJDWHV LWVHOI WR SD\ WKH IXQGV UHSUHVHQWHG E\ WKH OHWWHU RI    %XV $GPLQ   )G   WK &LU  ³,Q WKLV FDVH DIILUPDQFH
FUHGLW XSRQ WKH SUHVHQWDWLRQ RI FHUWDLQ GRFXPHQWV E\ WKH KROGHU RI WKH        XQGRXEWHGO\ UHOHDVHV WKH 6%$ IURP D FRQWUDFWXDO OLDELOLW\ %XW WKH
OHWWHU ,Q W\SLFDO VDOHV WUDQVDFWLRQV WKRVH GRFXPHQWV LQFOXGH ELOOV RI       DGYDQWDJH LV QRW XQUHDVRQDEOH JLYHQ WKH EDQN¶V FOHDU YLRODWLRQ RI WKH
ODGLQJ IURP WKH VKLSSHU RU FHUWLILFDWHV RI TXDOLW\ WKDW PD\ EH UHTXLUHG E\   FRQWUDFWHGIRU GLVEXUVHPHQW DPRXQWV DQG SXUSRVHV DQG WKH EDQN¶V
WKH WHUPV RI D OHWWHU RI FUHGLW -$  ³&RQILUPDWLRQ´ RI D OHWWHU     IUDXGXOHQW FRQGXFW LQ ILOLQJ IDOVH VWDWHPHQWV´   3LWWVEXUJK 1DW¶O %DQN   
RI FUHGLW LV D SURFHVV WKURXJK ZKLFK D EDQN RWKHU WKDQ WKH EDQN ZKLFK         )G DW  ³)LQDOO\ QR XQIDLU DGYDQWDJH ZLOO DFFUXH WR 6%$ DV D
LVVXHG WKH OHWWHU DJUHHV WR SD\ WKH DPRXQW VWDWHG LQ WKH OHWWHU XSRQ WKH     UHVXOW RI UHOHDVLQJ LW IURP LWV FRQWUDFWXDO OLDELOLW\    VLQFH LW ZDV >WKH
SUHVHQWDWLRQ RI SURSHU GRFXPHQWDWLRQ ³)&,$ LQVXUDQFH´ UHIHUV WR D            EDQN¶V@ RZQ GHOD\ ZKLFK FDXVHG WKH ORVV RI WKH SURFHHGV IURP WKH
IHGHUDO SURJUDP WKDW SURYLGHV LQVXUDQFH FRYHUDJH IRU H[SRUW WUDQVDFWLRQV     FKHFN´
     )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR                 1R         1R          )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR                 

)LUVW7HQQHVVHHH[SHUWZLWQHVV-DPHV(%\UQHDJUHHGWKDW                       %HRJUDGVND%DQNDSURYLGHG7HOZDUHZLWKDOHWWHURIFUHGLWLQ
³IURP WLPH WR WLPH´ RQH EDQN FDQ GLVSXWH D SHUFHLYHG                   WKHDPRXQWRIWRVHFXUH&HQWURFRRS¶VSD\PHQWIRU
GLVFUHSDQF\DQGREWDLQSD\PHQWRQDOHWWHURIFUHGLW)LQDOO\                 WKHEHDQV3XUVXDQWWRWKHORDQDXWKRUL]DWLRQ)LUVW7HQQHVVHH
6%$H[SHUW3HWHU,RUODQRUHFDOOHGWLPHVZKHQDSD\LQJEDQN                      DGYDQFHGIXQGVWR7HOZDUHZKLFKHQDEOHGWKHFRPSDQ\WR
LQLWLDOO\KDGFODLPHGDGRFXPHQWGLVFUHSDQF\EXWWKHQKDG                      SXUFKDVHWKHEHDQVIRUUHVDOHWR&HQWURFRRS)LUVW7HQQHVVHH
KRQRUHGDOHWWHURIFUHGLWDIWHUD³VWUHQXRXVREMHFWLRQ´E\WKH                DOVR UHFHLYHG FRQILUPDWLRQ WKDW %HRJUDGVND %DQND LQ 1HZ
GRFXPHQWSUHVHQWLQJEDQN$GGLWLRQDOO\,RUODQRH[SODLQHG                       ZRXOG ³GLVFRXQW´ WKH OHWWHU RI FUHGLW   7HOZDUH WKHQ
D EDQN VXFK DV )LUVW 7HQQHVVHH FRXOG KDYH VSRNHQ ZLWK                  DVVLJQHGWR)LUVW7HQQHVVHHLWVLQWHUHVWLQWKHSURFHHGVIURP
KLJKHUOHYHOLQGLYLGXDOVDWWKHIRUHLJQEDQNLQRUGHUWRREWDLQ                 WKHOHWWHURIFUHGLW)LUVW7HQQHVVHHKRZHYHUQHLWKHUUHFHLYHG
GRFXPHQWDSSURYDO+HDOVRPHQWLRQHGRWKHURSWLRQVDW)LUVW                    QRUUHTXHVWHGFRQILUPDWLRQIURP%HRJUDGVND%DQNDWKDWWKH
7HQQHVVHH¶VGLVSRVDOLQFOXGLQJKDYLQJDYLFHSUHVLGHQW                    EDQNKDGDSSURYHGWKHDVVLJQPHQWRI7HOZDUH¶V
RI WKH GRFXPHQWSUHVHQWLQJ EDQN FRPPXQLFDWH SHUVRQDOO\                     LQWHUHVWLQWKHOHWWHURIFUHGLWWR)LUVW7HQQHVVHH$GGLWLRQDOO\
ZLWKFRQWDFWVDWWKHIRUHLJQEDQNRUHOVHZKHUHLQWKHIRUHLJQ                  EHFDXVHWKHWLPLQJRILWVEHDQVKLSPHQWWR&HQWURFRRSZDV
FRXQWU\SUHVVXULQJUHSUHVHQWDWLYHVRI%HRJUDGVND%DQND                     FULWLFDO7HOZDUHODFNHGWKHWLPHQHFHVVDU\WRREWDLQ)&,$
ZKRZHUHORFDWHGLQWKH8QLWHG6WDWHVRUSUHVHQWLQJWKH                    LQVXUDQFH7HOZDUHDOVRZDVXQDEOHWRKDYHWKHOHWWHURIFUHGLW
GLVSXWHWRDQLQWHUQDWLRQDOEDQNLQJRUJDQL]DWLRQIRULWVUHYLHZ                 LVVXHG E\ %HRJUDGVND %DQND FRQILUPHG LQ WLPH WR PHHW
DQGDVVLVWDQFH                                                                 &HQWURFRRS¶VVKLSSLQJGHPDQGV$VQRWHGDERYHKRZHYHU
                                                                                WKH ORDQ DXWKRUL]DWLRQ LVVXHG E\ WKH 6%$ UHTXLUHG HLWKHU
   ,QOLJKWRIWKHIRUHJRLQJWHVWLPRQ\ZHILQGQRFOHDUHUURULQ               )&,$LQVXUDQFHRUFRQILUPDWLRQRIWKHOHWWHURIFUHGLW*LYHQ
WKHGLVWULFWFRXUW¶VFRQFOXVLRQWKDW)LUVW7HQQHVVHHEUHDFKHG                   LWV LQDELOLW\ WR PHHW HLWKHU UHTXLUHPHQW 7HOZDUH DVNHG WKH
LWV ORDQ JXDUDQW\ DJUHHPHQW E\ IDLOLQJ WR LQWHUYHQH DIWHU               6%$ IRU D ZDLYHU  2Q )HEUXDU\   )LUVW 7HQQHVVHH
%HRJUDGVND %DQND¶V UHMHFWLRQ RI 7HOZDUH¶V GRFXPHQWDWLRQ                    UHSUHVHQWDWLYH%DXPDQPHWZLWK6%$UHSUHVHQWDWLYH5HHG
DQGOHWWHURIFUHGLW:HDOVRDJUHHWKDWWKHEDQN¶VEUHDFKZDV                 ZKRDSSURYHG7HOZDUH¶VUHTXHVWIRUDZDLYHURIWKHDJHQF\¶V
³PDWHULDO´EHFDXVHYDULRXVDFWLRQVE\)LUVW7HQQHVVHHPD\                      UHTXLUHPHQW IRU )&,$ LQVXUDQFH RU D FRQILUPHG OHWWHU RI
KDYH SHUVXDGHG %HRJUDGVND %DQND WR KRQRU WKH OHWWHU RI                  FUHGLW$IWHUUHFHLYLQJWKHZDLYHU7HOZDUHFRPPHQFHGWKH
FUHGLWDQGEHFDXVHWKHEDQN¶VIDLOXUHWRLQLWLDWHVXFKDFWLRQV                 VKLSPHQWRILWVEHDQVWR
YLRODWHGNH\WHUPVRIWKHJXDUDQW\DJUHHPHQWDQGWKHUXOHV
DQG UHJXODWLRQV LQFRUSRUDWHG WKHUHLQ E\ UHIHUHQFH  &I                  :LWKUHVSHFWWRILQDQFLQJWKHEHDQWUDQVDFWLRQWKHSDUWLHV
                                                                                DQWLFLSDWHGWKDW7HOZDUHZRXOGSUHVHQWSURSHUGRFXPHQWDWLRQ
                                                                                WR%HRJUDGVND%DQNDZKLFKWKHQZRXOGKRQRUWKHOHWWHURI
                                                                              FUHGLW WKDW LW KDG LVVXHG RQ EHKDOI RI &HQWURFRRS  6XFK D
        :KHQ DVVHVVLQJ PDWHULDOLW\ LQ WKH FRQWH[W RI 6%$ ORDQ JXDUDQWHHV
IHGHUDO FRXUWV JHQHUDOO\ KDYH FRQVLGHUHG IRXU IDFWRUV  ZKHWKHU WKH
                                                                                SD\PHQW E\ %HRJUDGVND %DQND ZDV QHFHVVDU\ LQ RUGHU IRU
EUHDFK GHIHDWHG D EDUJDLQHGIRU REMHFWLYH  ZKHWKHU WKH EUHDFK FDXVHG        7HOZDUHWRUHSD\WKH)LUVW7HQQHVVHHORDQZKLFKKDGHQDEOHG
GLVSURSRUWLRQDWH SUHMXGLFH WR WKH QRQEUHDFKLQJ SDUW\  ZKHWKHU FXVWRP
RU XVDJH IDYRUV D ILQGLQJ RI PDWHULDOLW\ DQG  ZKHWKHU DOORZDQFH RI
UHFLSURFDO QRQSHUIRUPDQFH ZRXOG UHVXOW LQ DQ XQUHDVRQDEOH DQG XQIDLU
                                                                                    
DGYDQWDJH WR HLWKHU SDUW\ 6HH HJ +HULWDJH %DQN 	 7UXVW &R
                                                                   )G          ³'LVFRXQWLQJ´ PHDQV ³PDNLQJ DGHTXDWH DOORZDQFH IRU WKH HDUQLQJ
DW    6DQGHUV   )G DW  :LWK UHVSHFW WR WKH ILUVW IDFWRU )LUVW    SRZHU RI PRQH\´ 6KDZ Y 8QLWHG 6WDWHV  )G   Q WK
7HQQHVVHH FRQWHQGV WKDW %HRJUDGVND %DQND¶V ³ZURQJIXO GLVKRQRU´ DQG             &LU  ,Q WKH FRQWH[W RI WKH SUHVHQW FDVH LW LQYROYHV D EDQN¶V
QRW LWV IDLOXUH WR DFW DV D SUXGHQW OHQGLQJ LQVWLWXWLRQ GHIHDWHG WKH 6%$¶V     SD\PHQW RI OHVV WKDQ WKH IDFH YDOXH RI D OHWWHU RI FUHGLW SULRU WR WKH GDWH
EDUJDLQHGIRU REMHFWLYH RI ³D VXFFHVVIXO ORDQ WR D VPDOO EXVLQHVV DQG           WKDW WKH OHWWHU RI FUHGLW EHFRPHV SD\DEOH XSRQ WKH SUHVHQWDWLRQ RI FHUWDLQ
UHSD\PHQW RI WKH VDPH´ /LNHZLVH ZLWK UHVSHFW WR WKH VHFRQG IDFWRU )LUVW      GRFXPHQWDWLRQ UHTXLUHG E\ WKH OHWWHU RI FUHGLW
       )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR            1R       1R        )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR           

LWWRSXUFKDVHWKHEHDQVIRUUHVDOHWR&HQWURFRRS$VDUHVXOW          IDLOLQJWRLQWHUYHQHDIWHU%HRJUDGVND%DQND¶VGLVKRQRURI
7HOZDUH DVVHPEOHG WKH GRFXPHQWDWLRQ UHTXLUHG XQGHU WKH              WKHOHWWHURIFUHGLW2QFHDJDLQZHILQGQRHUURULQWKHGLVWULFW
OHWWHU RI FUHGLW DQG SUHVHQWHG WKDW GRFXPHQWDWLRQ WR               FRXUW¶VFRQFOXVLRQ)LUVW7HQQHVVHHLQVLVWVWKDWLWVIDLOXUHWR
%HRJUDGVND%DQND7KHEDQNUHIXVHGWRDFFHSW                 UHYLHZWKHGRFXPHQWVFRXOGQRWKDYHFRQVWLWXWHGDPDWHULDO
7HOZDUH¶VGRFXPHQWDWLRQKRZHYHUFODLPLQJWKDWFHUWDLQELOOV             EUHDFK RI WKH JXDUDQW\ DJUHHPHQW JLYHQ WKH SDUWLHV¶
RIODGLQJZHUHHQGRUVHGLQFRUUHFWO\)ROORZLQJ%HRJUDGVND               VWLSXODWLRQ WKDW WKRVH GRFXPHQWV ZHUH DFFXUDWH DQG VKRXOG
%DQND¶VUHMHFWLRQRIWKHGRFXPHQWDWLRQ7HOZDUHFRQWDFWHG                 KDYHEHHQKRQRUHGE\WKHEDQN$OWKRXJKWKLV
%DXPDQDW)LUVW7HQQHVVHHDQGLQIRUPHGKLPRIWKHSUREOHP                DUJXPHQW SRVVHVVHV VRPH DSSHDO WKH EXON RI WKH GLVWULFW
$OWKRXJK%DXPDQZDVFRQFHUQHGEHFDXVHQRUHMHFWLRQKDG                   FRXUW¶V DQDO\VLV IRFXVHG XSRQ WKH VHFRQG PDWHULDO EUHDFK
RFFXUUHGLQWKHWZRSULRU7HOZDUH&HQWURFRRSWUDQVDFWLRQV                QDPHO\)LUVW7HQQHVVHH¶VLQDFWLRQDIWHU%HRJUDGVND%DQND
KH WRRN QR DFWLRQ DQG LQVWHDG GHSDUWHG RQ D VFKHGXOHG            KDGGLVKRQRUHG7HOZDUH¶VGRFXPHQWVDQGWKHOHWWHURIFUHGLW
YDFDWLRQ8SRQKLVUHWXUQ%DXPDQOHDUQHGWKDW7HOZDUHKDG               6SHFLILFDOO\WKHGLVWULFWFRXUWUHDVRQHGWKDW³)LUVW7HQQHVVHH
VXEPLWWHGDGGLWLRQDOGRFXPHQWVWR%HRJUDGVND%DQNDZKLFK                 FRXOGDQGVKRXOGKDYHWDNHQIXUWKHUDFWLRQVIROORZLQJ WKH
RQFH DJDLQ KDG UHMHFWHG WKHP  $W WKDW WLPH %DXPDQ DQG         LQLWLDOGLVKRQRURIWKHOHWWHURIFUHGLWWRSURWHFWLWVLQWHUHVWV
7HOZDUH GLVFRYHUHG WKDW &HQWURFRRS KDG DOOHJHG SUREOHPV             DQG WKH LQWHUHVWV RI WKH 6%$ EXW LW GLG QRW´  7KH FRXUW
ZLWKWKHTXDOLW\RI7HOZDUH¶VSULRUEHDQVKLSPHQWV7HOZDUH              FRQFOXGHG WKDW VXFK DFWLRQV ³PD\´ KDYH SHUVXDGHG
DVVXUHG%DXPDQWKDWLWZRXOGUHVROYHWKHVLWXDWLRQ                       %HRJUDGVND%DQNDWRKRQRUWKHOHWWHURIFUHGLW
   7HOZDUH¶VILUVWDFWLRQZDVWRGLYHUWWKHEHDQVKLSPHQWWR                 7KH GLVWULFW FRXUW¶V ILQGLQJ WKDW )LUVW 7HQQHVVHH¶V SRVW
0DOWD,WWKHQREWDLQHGDQH[WHQVLRQRIWKHPDWXULW\GDWHRQLWV          GLVKRQRU LQDFWLRQ FRQVWLWXWHG D PDWHULDO EUHDFK RI WKH
ORDQIURP)LUVW7HQQHVVHH'HVSLWHWKHH[WHQVLRQ7HOZDUH                JXDUDQW\DJUHHPHQWPXVWEHDIILUPHGXQOHVVVXFKDILQGLQJLV
VXEVHTXHQWO\GHIDXOWHGRQWKHORDQDQGLWVEHDQVZHUHVROG               FOHDUO\HUURQHRXV9DOOH\1DW¶O%DQN)GDW,Q
IRUVLJQLILFDQWO\OHVVWKDQZKDW&HQWURFRRSZRXOGKDYHSDLG               OLJKWRIWKHWHVWLPRQ\SUHVHQWHGDWWULDOZHILQGQRFOHDUHUURU
IRUWKHP$IWHU)LUVW7HQQHVVHHDSSOLHGWKHSURFHHGVIURPWKH            LQ WKH GLVWULFW FRXUW¶V UXOLQJ  $V QRWHG DERYH %DXPDQ
EHDQVDOHWR7HOZDUH¶VGHEWWKHRXWVWDQGLQJSULQFLSDOEDODQFH            WHVWLILHGWKDWKLVRQO\DFWLRQXSRQGLVFRYHULQJ%HRJUDGVND
RQ WKH GHIDXOWHGORDQZDV2Q-XQH                %DQND¶VUHMHFWLRQRIWKHGRFXPHQWVDQGWKHOHWWHURIFUHGLW
)LUVW 7HQQHVVHH DVNHG WKH 6%$ WR UHSXUFKDVH HLJKW\ILYH            ZDVWRVSHDNZLWK)DWLPD7HOZDUHZKRDVVXUHGKLPWKDWVKH
SHUFHQW RI WKLV RXWVWDQGLQJ EDODQFH SOXV LQWHUHVW LQ             SHUVRQDOO\ZRXOGKDQGOHWKHSUREOHP(YHQDIWHU%HRJUDGVND
DFFRUGDQFHZLWKWKHWHUPVRIWKHORDQJXDUDQW\DJUHHPHQW                 %DQNDGLVKRQRUHGWKHOHWWHURIFUHGLWDVHFRQGWLPH%DXPDQ
7KH6%$UHIXVHGWRKRQRUWKHJXDUDQW\DJUHHPHQWKRZHYHU                 WRRN QR DFWLRQ ZKDWVRHYHU  1RWDEO\ %DXPDQ GLG QRW
FRQWHQGLQJWKDW)LUVW7HQQHVVHHKDGPDWHULDOO\EUHDFKHGLWV               DSSURDFK)LUVW7HQQHVVHH¶VLQWHUQDWLRQDOGHSDUWPHQWGHVSLWH
WHUPVE\QRWVHUYLFLQJWKH7HOZDUHORDQSUXGHQWO\DVUHTXLUHG            KLVDZDUHQHVVWKDW$OODQ*RRGDPDQDJHURIWKHGHSDUWPHQW
E\ 6%$ UHJXODWLRQV DQG E\ WKH JXDUDQW\ DJUHHPHQW LWVHOI          ZDVIDPLOLDUZLWK³LPSRUWDQW´SHRSOHDW%HRJUDGVND%DQND
)LUVW 7HQQHVVHH VXEVHTXHQWO\ FRPPHQFHG WKH SUHVHQW                   /LNHZLVHQHLWKHU%DXPDQQRUDQ\RQHHOVHDW)LUVW7HQQHVVHH
OLWLJDWLRQWRHQIRUFHWKHORDQJXDUDQW\DJDLQVWWKH6%$7KH             QRWLILHGWKH6%$DERXWWKHGRFXPHQWUHMHFWLRQ*RRGDOVR
PDWWHUSURFHHGHGWRDEHQFKWULDOLQ0DUFK                         WHVWLILHG WKDW D FODLPHG GLVFUHSDQF\ LQ GRFXPHQWDWLRQ
                                                                          ³>K@DSSHQVDOOWKHWLPH´DQGWKDW³WKHUHPD\KDYHEHHQDWLPH
                                                                          RUWZR´ZKHQ)LUVW7HQQHVVHHKDG³LQVLVWHGIRUFHIXOO\´WKDW
                                                                         QRVXFKGLVFUHSDQF\H[LVWHGDQGDIRUHLJQEDQNKDGDFFHSWHG
     $W WULDO WKH SDUWLHV VWLSXODWHG WKDW WKH GRFXPHQWV SUHVHQWHG E\
7HOZDUH FRPSOLHG ZLWK WKH WHUPV RI WKH OHWWHU RI FUHGLW DQG VKRXOG KDYH   LWV LQWHUSUHWDWLRQ WKHUHE\ UHVROYLQJ WKH GLVSXWH  /LNHZLVH
EHHQ DFFHSWHG E\ %HRJUDGVND %DQND
     )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR                       1R        1R         )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR            

ZKLFKKDVQRWEHHQFLWHGE\)LUVW7HQQHVVHHLQWKH                            $W WULDO %DXPDQ WHVWLILHG WKDW KLV RQO\ DFWLRQ XSRQ
SUHVHQWFDVH2XUDQDO\VLVKHUHLQLVFRQILQHGWR623                        GLVFRYHULQJ%HRJUDGVND%DQND¶VUHMHFWLRQRIWKHGRFXPHQWV
D8QGHUWKDWUHJXODWLRQLWLVQRWQHFHVVDU\IRUDORVVRQ                    ZDVWRVSHDNZLWK)DWLPD7HOZDUHZKRDVVXUHGKLPWKDWVKH
DQ6%$EDFNHGORDQWREHWUDFHDEOHZLWKFHUWDLQW\WR)LUVW                         ZRXOGKDQGOHWKHSUREOHP%DXPDQGLGQRWDSSURDFK)LUVW
7HQQHVVHH¶VQHJOLJHQWVHUYLFLQJ9DOOH\1DW¶O%DQN)G                         7HQQHVVHH¶VLQWHUQDWLRQDOGHSDUWPHQWGHVSLWHKLVDZDUHQHVV
DW   ,QVRIDU DV )LUVW 7HQQHVVHH VHHNV WR DSSO\ WKH                  WKDW$OODQ*RRGDPDQDJHURIWKHGHSDUWPHQWZDVIDPLOLDU
6HYHQWK &LUFXLW¶V UXOLQJ WR 623  D ZKLFK                         ZLWK ³LPSRUWDQW´ SHRSOH DW %HRJUDGVND %DQND ERWK LQ
UHOLHYHVWKH6%$IURPLWVREOLJDWLRQLIWKHOHQGHU¶VDFWLRQV                         %HOJUDGH DQG 1HZ  DQG KDG YLVLWHG WKHP LQ SHUVRQ
PD\KDYHFDXVHGDVXEVWDQWLDOORVVZHILQG6DQGHUVWREHLQ                         $GGLWLRQDOO\ QHLWKHU %DXPDQ QRU DQ\RQH HOVH DW )LUVW
GLUHFWFRQIOLFWZLWKWKHH[SUHVVODQJXDJHRIWKH UHJXODWLRQ                        7HQQHVVHH QRWLILHG WKH 6%$ DERXW %HRJUDGVND %DQND¶V
7KHUHIRUH ZH GHFOLQH WR UHDG 623  D DV                          UHMHFWLRQRIWKHGRFXPHQWDWLRQ,QKLVWULDOWHVWLPRQ\*RRG
UHTXLULQJSURRIWKDW)LUVW7HQQHVVHH¶VGHILFLHQWORDQVHUYLFLQJ                      VWDWHGWKDW)LUVW7HQQHVVHH¶VLQWHUQDWLRQDOGHSDUWPHQWZRXOG
DFWXDOO\UHVXOWHGLQDVXEVWDQWLDOORVVWRWKH6%$                                  KDYHEHHQLQWHUHVWHGLQDVVXULQJWKDW7HOZDUH¶VGRFXPHQWDWLRQ
                                                                                     ZDVFRUUHFW+HQRWHGKRZHYHUWKDWKLVGHSDUWPHQWKDGQR
   )LUVW7HQQHVVHHQH[WDUJXHVWKDWWKHUHFRUGGRHVQRWVXSSRUW                      NQRZOHGJHRI)LUVW7HQQHVVHH¶VLQWHUHVWLQWKH7HOZDUHEHDQ
D ILQGLQJ WKDW LWV DGPLQLVWUDWLRQ RI WKH 7HOZDUH ORDQ ZDV                   WUDQVDFWLRQ EHFDXVH LW GLG QRW UHFHLYH QRWLILFDWLRQ IURP
VXEVWDQWLDOO\QHJOLJHQWDVUHTXLUHGE\623D                          %DXPDQ*RRGDOVRWHVWLILHGWKDW DFODLPHGGLVFUHSDQF\LQ
5DWKHUWKHEDQNDUJXHV³RQO\LQKLQGVLJKWFRXOGWKHFKRLFHV                       GRFXPHQWDWLRQ ³>K@DSSHQV DOO WKH WLPH´ XSRQ WKH LQLWLDO
PDGH E\ )LUVW 7HQQHVVHH EH TXHVWLRQHG LQ OLJKW RI WKH                       SUHVHQWDWLRQRIDOHWWHURIFUHGLW+HDGGHGWKDW³WKHUHPD\
XQMXVWLILHGUHIXVDOE\%HRJUDGVND%DQNDWRKRQRUWKHOHWWHURI                       KDYH EHHQ D WLPH RU WZR´ ZKHQ )LUVW 7HQQHVVHH ³LQVLVWHG
FUHGLW´:HILQGWKLVDUJXPHQWWREHXQSHUVXDVLYH$VNLQJ                          IRUFHIXOO\´WKDWQRVXFKGLVFUHSDQF\H[LVWHGDQGDIRUHLJQ
ZKHWKHUDOHQGHUZDV³VXEVWDQWLDOO\QHJOLJHQW´RUZKHWKHULW                        EDQN DFFHGHG WR LWV LQWHUSUHWDWLRQ WKHUHE\ UHVROYLQJ WKH
³VXEVWDQWLDOO\FRPSOLHG´ZLWKDORDQJXDUDQW\DJUHHPHQWLV                          GLVSXWH*RRGDWWULEXWHGVXFKSDVWVXFFHVVHVLQSDUWWR)LUVW
VLPSO\DQRWKHUZD\RIDVNLQJZKHWKHUWKHOHQGHU³PDWHULDOO\                          7HQQHVVHH¶VUHSXWDWLRQDVDEDQNWKDWGRHVLQWHUQDWLRQDOZRUN
EUHDFKHG´WKHDJUHHPHQW&I+HULWDJH%DQN	7UXVW&R                             *RRGDOVRWHVWLILHGKRZHYHUWKDW)LUVW7HQQHVVHHFRXOGQRW
)GDW                                                               KDYHIRUFHG%HRJUDGVND%DQNDWRDFFHSWWKHGRFXPHQWDWLRQ
                                                                                     RUWRSD\7HOZDUH
  ,QWKHSUHVHQWFDVHWKHGLVWULFWFRXUWGHWHUPLQHGWKDW)LUVW
7HQQHVVHH KDG PDWHULDOO\ EUHDFKHG WKH ORDQ JXDUDQW\                               7KHUHFRUGDOVRFRQWDLQVWHVWLPRQ\IURP-DPHV(%\UQH
DJUHHPHQWE\IDLOLQJWRUHYLHZ7HOZDUH¶VGRFXPHQWVDQG                          DQ DWWRUQH\ DQG ODZ SURIHVVRU ZKR WHVWLILHG DW WULDO DV DQ
                                                                                     H[SHUWZLWQHVVIRU)LUVW7HQQHVVHH%\UQHDJUHHGWKDW³IURP
                                                                                     WLPHWRWLPH´RQHEDQNFDQGLVSXWHDGRFXPHQWGLVFUHSDQF\
                                                                                   UHVROYHWKHSUREOHPDQGREWDLQSD\PHQWRQDOHWWHURIFUHGLW
       ,Q DQ\ HYHQW WKH UHFRUG HYLGHQFH ZRXOG VXSSRUW D ILQGLQJ WKDW )LUVW
7HQQHVVHH KDG VHUYLFHG WKH 7HOZDUH ORDQ LQ D VXEVWDQWLDOO\ QHJOLJHQW                 +HDGGHGKRZHYHUWKDW³>L@WGRHVQ¶WKDSSHQDOOWKDWRIWHQ´
PDQQHU DQG WKDW LW KDG PDWHULDOO\ EUHDFKHG WKH ORDQ JXDUDQW\ DJUHHPHQW             )LQDOO\ 3HWHU ,RUODQR WHVWLILHG DV DQ H[SHUW ZLWQHVV IRU WKH
$V   WKH   GLVWULFW   FRXUW   QRWHG   DIWHU   GLVFRYHULQJ   %HRJUDGVND   %DQND¶V
                                                                                     6%$ ,RUODQR ZRUNHG LQ WKH LQWHUQDWLRQDO GHSDUWPHQWV RI
GLVKRQRU RI WKH OHWWHU RI FUHGLW DQG DFFRPSDQ\LQJ GRFXPHQWV )LUVW
                                                                QR DFWLRQ UHO\LQJ
                                                                                     YDULRXV EDQNV IURP  WR   +LV UHVSRQVLELOLWLHV
                                                                                     LQFOXGHGOHWWHURIFUHGLWVXSHUYLVLRQORDQVHUYLFLQJGRFXPHQW
7HQQHVVHH UHSUHVHQWDWLYH 'HU\O %DXPDQ HVVHQWLDOO\ WRRN
LQVWHDG XSRQ 7HOZDUH WR UHVROYH WKH GLVSXWH           :H DJUHH ZLWK WKH GLVWULFW
FRXUW¶V DVVHVVPHQW WKDW ³SUXGHQW EDQNHUV DW D PLQLPXP IROORZ XS LQ                 UHYLHZ DQG FROOHFWLRQ DQG RYHUVHHLQJ LPSRUWH[SRUW
VRPH ZD\ ZKHQ OHWWHUV RI FUHGLW DUH GLVKRQRUHG IRU D GLVFUHSDQF\ LQ WKH              WUDQVDFWLRQV ,RUODQR WHVWLILHG WKDW D GRFXPHQW SUHVHQWHU LV
GRFXPHQWV´
     )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR           1R       1R        )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR           

QRWLILHG RI DQ DOOHJHG GLVFUHSDQF\ VHYHQW\ WR VHYHQW\ILYH      IDLOXUH RI D OHQGLQJ EDQN WR VHUYLFH LWV ORDQ LQ D SUXGHQW
SHUFHQWRIWKHWLPHZKHQGRFXPHQWVDUHILUVWSUHVHQWHGLQD            PDQQHULIDVXEVWDQWLDOORVVRQWKHORDQPD\KDYHUHVXOWHG
OHWWHURIFUHGLWWUDQVDFWLRQ+HDOVRH[SODLQHGWKDWDOHQGLQJ        ,QVRUXOLQJWKHFRXUWUHDVRQHG
EDQNVXFKDV)LUVW7HQQHVVHHKDVDILQDQFLDOLQWHUHVWLQVXFK
GRFXPHQWV  7KHUHIRUH DFFRUGLQJ WR ,RUODQR VXFK D EDQN           7KH%DQNFRQWHQGVWKDWWKHORVVRQWKHORDQZRXOG
VKRXOGSHUVRQDOO\KDQGOHWKHSUHVHQWDWLRQRIGRFXPHQWVWRD              KDYH UHVXOWHG HYHQ LI LW KDG VHUYLFHG WKH ORDQ LQ WKH
IRUHLJQ EDQN  $GGLWLRQDOO\ ,RUODQR UHFDOOHG LQVWDQFHV LQ        PDQQHUIRXQGZDQWLQJE\WKHWULDOFRXUW$FFRUGLQJWR
ZKLFK D SD\LQJ EDQN LQLWLDOO\ KDG FODLPHG D GRFXPHQW             SODLQWLIIWKH%DQNFRXOGQRWKDYHSUHYHQWHGWKHXOWLPDWH
GLVFUHSDQF\\HWODWHUKDGKRQRUHGDOHWWHURIFUHGLWIROORZLQJ         ORVVRQWKHORDQE\SHUIRUPLQJWKHYDULRXVDFWVFLWHGE\
D ³VWUHQXRXV REMHFWLRQ´ E\ WKH GRFXPHQWSUHVHQWLQJ EDQN           WKHWULDOFRXUWEHFDXVHWKHRQO\UHDVRQVIRUWKHIDLOXUHRI
,RUODQRH[SODLQHGWKDWDIWHUGLVSXWLQJDGRFXPHQWGLVFUHSDQF\           (DJOH /LPRXVLQ ZHUH 0LOOHU¶V GLVKRQHVW\ DQG WKH
D EDQN VXFK DV )LUVW 7HQQHVVHH PLJKW QHHG WR VSHDN ZLWK        LQKHUHQWULVNLQWKLVH[SHULPHQWDOYHQWXUH
KLJKHUOHYHOLQGLYLGXDOVDWWKHIRUHLJQEDQNLQRUGHUWRREWDLQ
GRFXPHQW DSSURYDO  +H DOVR WHVWLILHG WKDW RWKHU DYDLODEOH          7KLVGHIHQVHPXVWIDLOIRUVHYHUDOUHDVRQV)LUVWWKH
RSWLRQVLQFOXGHKDYLQJDYLFHSUHVLGHQWRIWKHGRFXPHQW            ODQJXDJH UHOLHG XSRQ E\ WKH %DQN VWDWHV WKDW WKH 6%$
SUHVHQWLQJEDQNFRPPXQLFDWHSHUVRQDOO\ZLWKFRQWDFWVDWWKH              ZLOOEHH[FXVHGRIOLDELOLW\LIWKHQHJOLJHQWFRQGXFW³PD\
IRUHLJQEDQNRUHOVHZKHUHLQWKHIRUHLJQFRXQWU\LQDQHIIRUW          UHVXOW LQ D VXEVWDQWLDO ORVV RQ WKH ORDQ´   &)5
WRDVVHUWVRPHSUHVVXUHSUHVVXULQJDQ\UHSUHVHQWDWLYHVRI            D HPSKDVLV DGGHG  ,Q DGGLWLRQ 623
WKHIRUHLJQEDQNZKRPLJKWEHORFDWHGLQWKH8QLWHG6WDWHV                D HPSKDVL]HV WKDW DQ DFWXDO ORVV LV QRW
RU  SUHVHQWLQJ WKH GLVSXWH WR DQ LQWHUQDWLRQDO EDQNLQJ        QHFHVVDU\VWDWLQJWKDW³>W@KHFRPELQDWLRQRIDVXEVWDQWLDO
RUJDQL]DWLRQ IRU LWV UHYLHZ DQG DVVLVWDQFH  $FFRUGLQJ WR        IDLOXUHE\SDUWLFLSDQWZKLFKUHVXOWVRUPD\UHVXOWLQD
,RUODQR D EDQN¶V LQWHUQDWLRQDO GHSDUWPHQW LV EHVW VXLWHG WR     VXEVWDQWLDO ORVV´ LV D SUHGLFDWH WR DQ 6%$ GHQLDO RI
DGGUHVV GRFXPHQW GLVFUHSDQFLHV LQ D PDQQHU WKDW PLJKW             OLDELOLW\  7KXV WKH WULDO FRXUW¶V LQWHUSUHWDWLRQ RI WKH
SHUVXDGHDIRUHLJQEDQNWRDFFHSWWKHGRFXPHQWVDQGWRKRQRU             WHUPVRIWKHDJUHHPHQWRQWKLVLVVXHLVVXSSRUWHGE\WKH
D OHWWHU RI FUHGLW  &RQVHTXHQWO\ KH RSLQHG WKDW )LUVW         UHJXODWLRQVIRUPLQJDSDUWRIWKHDJUHHPHQW8QGHUWKH
7HQQHVVHHKDGDFWHGLPSUXGHQWO\E\IDLOLQJWRWDNHDQ\RIWKH            6%$UHJXODWLRQVDQGSROLF\VWDWHPHQWVUHOLHGXSRQE\WKH
IRUHJRLQJ VWHSV DQG E\ DOORZLQJ 7HOZDUH WR LQWHUDFW ZLWK         SDUWLHVLWLVVXIILFLHQWLIWKHOHQGHU¶VDFWLRQVDUHRIVXFK
%HRJUDGVND%DQND                                                        D QDWXUH WKDW WKH\ PD\ EH H[SHFWHG WR UHVXOW LQ D
                                                                         VXEVWDQWLDOORVVRQWKHORDQ
  2Q-XQHWKHGLVWULFWFRXUWHQWHUHGDMXGJPHQWLQ
IDYRURIWKH6%$,QLWVGHFLVLRQWKHFRXUWILUVWUHDVRQHGWKDW       ,GDW
6%$UXOHVDQGUHJXODWLRQVSODFHGWKHEXUGHQRISURRIXSRQ
)LUVW7HQQHVVHHWRHVWDEOLVKLWV³VXEVWDQWLDOFRPSOLDQFH´ZLWK            ,QUHVSRQVHWRWKHIRUHJRLQJDQDO\VLV)LUVW7HQQHVVHHFLWHV
WKHWHUPVRIWKHORDQJXDUDQW\DJUHHPHQW7KHGLVWULFWFRXUW          (,OO7UXVW	6DY%DQNY6DQGHUV)GWK&LU
WKHQ GHWHUPLQHG WKDW )LUVW 7HQQHVVHH KDG EUHDFKHG LWV           IRUWKHSURSRVLWLRQWKDWWKH6%$PD\UHIXVHWRKRQRU
FRQWUDFWXDOREOLJDWLRQVWRWKH6%$LQWZRZD\VE\IDLOLQJ         DJXDUDQW\DJUHHPHQWRQO\ZKHQDOHQGHU¶VLPSUXGHQWFRQGXFW
WRUHYLHZDQ\RIWKHUHOHYDQWGRFXPHQWVXQWLODIWHUWKHOHWWHU         DFWXDOO\UHVXOWVLQDVXEVWDQWLDOORVV,Q6DQGHUVWKHFRXUW
RIFUHGLWKDGH[SLUHGDQGE\IDLOLQJWRWDNHDQ\DFWLRQWR        UHDG 623   DV RXWOLQLQJ ³WZR SUHUHTXLVLWHV WR
SURWHFWLWVLQWHUHVWVRUWKH6%$¶VLQWHUHVWVDIWHU%HRJUDGVND        UHSXGLDWLQJDJXDUDQW\DVXEVWDQWLDOIDLOXUHRIFRPSOLDQFHDQG
%DQND LQLWLDOO\ KDG GLVKRQRUHG WKH OHWWHU RI FUHGLW DQG        DUHVXOWLQJVXEVWDQWLDOORVVRQWKHORDQ´,GDW1RWDEO\
                                                                       KRZHYHUWKH6HYHQWK&LUFXLW¶VDQDO\VLVFRQFHUQHG623
      )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR                1R        1R        )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR          

WR SURWHFW WKH LQWHUHVWV RI WKH 6%$  7KH DJUHHPHQW DOVR             VXSSRUWLQJ GRFXPHQWDWLRQ  )LQDOO\ WKH GLVWULFW FRXUW
UHTXLUHGWKHEDQN¶VFRQGXFWZLWKUHVSHFWWR6%$JXDUDQWHHG                     FRQFOXGHG WKDW )LUVW 7HQQHVVHH¶V EUHDFK RI WKH JXDUDQW\
ORDQV WR FRQIRUP ZLWK WKDW RI SUXGHQW OHQGHUV JHQHUDOO\               DJUHHPHQWZDVD³PDWHULDO´RQHWKHUHE\UHOLHYLQJWKH6%$RI
1RWDEO\&)5UHOHDVHVWKH6%$ IURP LWV                     LWVREOLJDWLRQWRUHSXUFKDVHWKHGHIDXOWHGORDQ
JXDUDQW\ REOLJDWLRQ LI LPSUXGHQW ORDQ VHUYLFLQJ PD\ KDYH
UHVXOWHGLQDVXEVWDQWLDOORVVRQDORDQ6LPLODUO\623                                          ,,$QDO\VLV
SURYLGHVWKDW³VXEVWDQWLDOO\QHJOLJHQW´ORDQVHUYLFLQJE\D
OHQGHUEDQNZLOOUHOHDVHWKH6%$IURPLWVJXDUDQW\REOLJDWLRQ                     )LUVW7HQQHVVHHDUJXHVRQDSSHDOWKDWWKHGLVWULFWFRXUW¶V
LIVXFKVHUYLFLQJPD\KDYHUHVXOWHGLQDVXEVWDQWLDOORVV                     UXOLQJLVHUURQHRXVLQWZRUHVSHFWV)LUVWWKHEDQNFRQWHQGV
                                                                               WKDW WKH ORZHU FRXUW HUUHG E\ UHTXLULQJ LW WR SURYH LWV
   7KH IRUHJRLQJ UXOHV DQG UHJXODWLRQV VXSSRUW WKH GLVWULFW             VXEVWDQWLDOFRPSOLDQFHZLWKWKHWHUPVRIWKHORDQJXDUDQW\
FRXUW¶V GHWHUPLQDWLRQ WKDW WKH 6%$ ZDV UHOHDVHG IURP LWV               DJUHHPHQWUDWKHUWKDQUHTXLULQJWKH6%$WRSURYHWKHEDQN¶V
JXDUDQW\ REOLJDWLRQ LI )LUVW 7HQQHVVHH¶V DFWLRQV PD\ KDYH               QRQSHUIRUPDQFHRILWVREOLJDWLRQV6HFRQG)LUVW7HQQHVVHH
UHVXOWHGLQDVXEVWDQWLDOORVVRQWKH7HOZDUHORDQ,QGHHGWKH               FRQWHQGVWKDWWKHGLVWULFWFRXUWHUUHGE\FRQFOXGLQJWKDWLWKDG
WH[W RI 623  DQG  &)5   H[SUHVVO\               PDWHULDOO\EUHDFKHGWKHJXDUDQW\DJUHHPHQWE\IDLOLQJWR
VWDWHV WKDW DFWLRQV E\ D OHQGHU ZKLFK PD\ UHVXOW LQ D                UHYLHZ WKH GRFXPHQWV WKDW 7HOZDUH KDG SUHVHQWHG WR
VXEVWDQWLDO ORVV ZLOO
                        MXVWLI\ WKH 6%$¶V UHIXVDO WR KRQRU LWV           %HRJUDGVND%DQNDDQGIDLOLQJWRDFWDIWHUWKH DJUHHPHQW   ,Q VKRUW ZH ILQG QRWKLQJ LQ WKH                EDQNKDGLQLWLDOO\UHMHFWHG7HOZDUH¶VGRFXPHQWDWLRQDQGKDG
SDUWLHV¶DJUHHPHQWRUWKHDSSOLFDEOHUHJXODWLRQVZKLFKZRXOG                   GLVKRQRUHGWKHOHWWHURIFUHGLW:LWKUHVSHFWWRWKHEXUGHQRI
VXJJHVW WKDW SURRI RI DFWXDO ORVV DWWULEXWDEOH WR )LUVW               SURRILVVXH)LUVW7HQQHVVHHFRQWHQGVWKDWVWDWHODZSODFHGWKH
7HQQHVVHH¶VSRRUVHUYLFLQJRIWKH7HOZDUHORDQZDVUHTXLUHG                   EXUGHQXSRQWKH6%$WRSURYHWKHEDQN¶VIDLOXUHWRSHUIRUP
LQRUGHUWRUHOHDVHWKH6%$IURPLWVJXDUDQW\REOLJDWLRQ                      LQDFFRUGDQFHZLWKWKHJXDUDQW\DJUHHPHQW&RQFHUQLQJWKH
                                                                               SXUSRUWHGPDWHULDOLW\RILWVEUHDFK)LUVW7HQQHVVHHLQVLVWVWKDW
  2XU LQWHUSUHWDWLRQ RI 623  DQG  &)5                       LWVDFWLRQVRURPLVVLRQVFRXOGQRWKDYHFDXVHG%HRJUDGVND
LVFRQVLVWHQWZLWKWKHFRQFOXVLRQUHDFKHGE\WKH                   %DQNDWRUHMHFW7HOZDUH¶VGRFXPHQWDWLRQRUWRGLVKRQRUWKH
7HQWK &LUFXLW &RXUW RI $SSHDOV LQ 9DOOH\ 1DW¶O %DQN Y                OHWWHU RI FUHGLW  ,Q VXSSRUW )LUVW 7HQQHVVHH QRWHV WKDW
$EGQRU)GWK&LU,QWKDWFDVHWKHFRXUW                7HOZDUH¶VGRFXPHQWVDFWXDOO\FRPSOLHGZLWKWKHUHTXLUHPHQWV
UHDGWKHDIRUHPHQWLRQHGUHJXODWLRQVDQGSROLF\VWDWHPHQWVDV                   RIWKHOHWWHURIFUHGLW7KHUHIRUHLWUHDVRQVWKDWLWVIDLOXUHWR
UHOHDVLQJ WKH 6%$ IURP LWV JXDUDQW\ DJUHHPHQW XSRQ WKH                UHYLHZWKRVHGRFXPHQWVFRXOGQRWDQGGLGQRWSUHMXGLFHWKH
                                                                               6%$7KHEDQNWKHQLQVLVWVWKDWQRWKLQJLWFRXOGKDYHGRQH
                                                                               ZRXOGKDYHFKDQJHG%HRJUDGVND%DQND¶V³DUELWUDU\´GHFLVLRQ
                                                                             WRGLVKRQRUWKHOHWWHURIFUHGLW:HZLOODGGUHVVWKHIRUHJRLQJ
                    VXSUD
        $V QRWHG            WKH GLVWULFW FRXUW IRXQG WKDW )LUVW 7HQQHVVHH¶V
LQDFWLRQ ³PD\ KDYH EXW OLNHO\ GLG QRW´ FRQWULEXWH WR WKH ORVV RQ WKH
                                                                               LVVXHVVHULDWLP
7HOZDUH ORDQ       6WDWHG GLIIHUHQWO\ WKH GLVWULFW FRXUW DSSHDUV WR KDYH
FRQFOXGHG WKDW )LUVW 7HQQHVVHH¶V LQDFWLRQ SUREDEO\ GLG QRW FRQWULEXWH WR       $$OORFDWLRQRIWKH%XUGHQRI3URRI
WKH ORVV 8QGHU WKH UHJXODWLRQV GLVFXVVHG DERYH KRZHYHU WKH ILQGLQJ E\
WKH GLVWULFW FRXUW LV VXIILFLHQW WR UHOHDVH WKH 6%$ IURP LWV JXDUDQW\            )LUVW7HQQHVVHHFRQWHQGVWKDWWKHGLVWULFWFRXUWLPSURSHUO\
REOLJDWLRQ 8QGHU WKH UHJXODWLRQV WKH 6%$ LV UHOHDVHG IURP WKH JXDUDQW\
                                                                               FKDUDFWHUL]HGLWVSHUIRUPDQFHXQGHUWKHJXDUDQW\DJUHHPHQW
DJUHHPHQW LI )LUVW 7HQQHVVHH¶V LQDFWLRQ    PD\ KDYH FRQWULEXWHG WR WKH ORVV    DV D FRQGLWLRQ SUHFHGHQW WR WKH 6%$¶V REOLJDWLRQ WR
                                                                               UHSXUFKDVHWKHGHIDXOWHG7HOZDUHORDQ$FFRUGLQJWR)LUVW
RQ WKH 7HOZDUH ORDQ         7KH UHJXODWLRQV GR QRW UHTXLUH SURRI E\ WKH
SUHSRQGHUDQFH RI WKH HYLGHQFH WKDW )LUVW 7HQQHVVHH GLG FRQWULEXWH WR WKH
ORVV                                                                          7HQQHVVHHWKHFRXUWVKRXOGKDYHFRQVWUXHGLWVDOOHJHGQRQ
    )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR             1R       1R        )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR          

SHUIRUPDQFH DV DQ DIILUPDWLYH GHIHQVH IRU ZKLFK WKH 6%$            VXEVWDQWLDOO\ LQ FRPSOLDQFH ZLWK WKH $XWKRUL]DWLRQ RU
ERUHWKHEXUGHQRISURRI:KHWKHUDSDUW\¶VQRQSHUIRUPDQFH                VHUYLFLQJLQDVXEVWDQWLDOO\QHJOLJHQWPDQQHUHLWKHURI
FRQVWLWXWHV D IDLOHG FRQGLWLRQ SUHFHGHQW RU DQ DIILUPDWLYH          ZKLFKPD\UHVXOWLQDVXEVWDQWLDOORVVRQWKHORDQ7KH
GHIHQVHLVDTXHVWLRQRIODZWREHUHYLHZHGGHQRYR6XVWHU               FRPELQDWLRQRIDVXEVWDQWLDOIDLOXUHE\SDUWLFLSDQWZKLFK
Y0DUVKDOO)GWK&LUFHUWGHQLHG              UHVXOWVRUPD\UHVXOWLQDVXEVWDQWLDOORVVLVQHFHVVDU\
86/LNHZLVHDGLVWULFWFRXUW¶VDOORFDWLRQ             EHIRUHD³GHQLDO´FDQEHVXVWDLQHG
RIWKHEXUGHQRISURRILVDTXHVWLRQRIODZVXEMHFWWRGHQRYR
DSSHOODWHUHYLHZ,QUH6RUDK)GWK&LU                 )LQDOO\ ZLWK UHVSHFW WR H[SRUW UHYROYLQJ OLQHV RI FUHGLW
FLWLQJ,QUH&DOKRXQ)GWK&LU               ³(5/&´VXFKDVWKH7HOZDUHORDQDWLVVXH623
                                                                   SURYLGHV³,WLVDQWLFLSDWHGWKDWWKHOHQGHU¶VFRPPHUFLDOORDQ
                                                                         RIILFHUZLOOZRUNZLWKLWVLQWHUQDWLRQDOGHSDUWPHQWRUZLWK
  ,QVXSSRUWRILWVFRQWHQWLRQWKDWWKH6%$ERUHWKHEXUGHQRI           WKH LQWHUQDWLRQDO GLYLVLRQ RI LWV FRUUHVSRQGHQW LQ WKH
SURYLQJQRQSHUIRUPDQFHXQGHUWKHJXDUDQW\DJUHHPHQW)LUVW              LPSOHPHQWDWLRQ RI DQ (5/& 7KH FRPSOH[LWLHV RI H[SRUW
7HQQHVVHH ILUVW QRWHV WKDW WKH DJHQF\ SOHDGHG WKH EDQN¶V         ILQDQFHZDUUDQWWKHVHUYLFHVRIEDQNLQJH[SHUWVLQWKLVILHOG´
EUHDFK RI WKH DJUHHPHQW DV DQ DIILUPDWLYH GHIHQVH  )LUVW
7HQQHVVHHWKHQDUJXHVDQGWKHGLVWULFWFRXUWFRUUHFWO\IRXQG             $IWHUUHYLHZLQJWKHIRUHJRLQJUHJXODWLRQVWKHGLVWULFWFRXUW
WKDWIHGHUDOFRPPRQODZW\SLFDOO\JRYHUQV6%$ORDQJXDUDQW\              GHWHUPLQHGWKDW)LUVW7HQQHVVHHKDGPDWHULDOO\EUHDFKHGLWV
DJUHHPHQWV6HHHJ8QLWHG6WDWHVY)LUVW1DW¶O%DQNRI             ORDQ JXDUDQW\ DJUHHPHQW ZLWK WKH 6%$  ,Q UHDFKLQJ WKLV
&LFHUR)GWK&LU3LWWVEXUJK1DW¶O            FRQFOXVLRQWKHFRXUWUHDVRQHGWKDW%HRJUDGVND%DQNDZDVWKH
%DQN Y $EGQRU  )G   UG &LU  )LUVW       ³LQLWLDO FDXVH´ RI 7HOZDUH¶V GHIDXOW JLYHQ LWV XQMXVWLILHG
,QWHUVWDWH%DQNRI,GDKRY6PDOO%XV$GPLQ)G             GLVKRQRURIWKHOHWWHURIFUHGLW7KHFRXUWDOVRIRXQGWKDW)LUVW
WK&LU                                                     7HQQHVVHH¶V LQDFWLRQ IROORZLQJ WKH  EDQN¶V
                                                                         UHMHFWLRQRI7HOZDUH¶VGRFXPHQWV³PD\KDYHEXWOLNHO\GLG
   1H[WWKHEDQNFRQWHQGVWKDWIHGHUDOFRXUWVPXVWDGRSWVWDWH          QRWIXUWKHUFDXVHWKHORVV´1HYHUWKHOHVVWKHGLVWULFWFRXUW
ODZ DV WKH IHGHUDO FRPPRQ ODZ DSSOLFDEOH WR 6%$ ORDQ            LQWHUSUHWHGWKHJXDUDQW\DJUHHPHQW&)5
GLVSXWHV  ,Q VXSSRUW )LUVW 7HQQHVVHH UHOLHV XSRQ 8QLWHG        DQG623DVUHOLHYLQJWKH6%$IURPOLDELOLW\LI)LUVW
6WDWHV Y .LPEHOO )RRGV ,QF  86    ,Q        7HQQHVVHH¶VFRQGXFWPD\KDYHUHVXOWHGLQDVXEVWDQWLDOORVV
.LPEHOO)RRGVWKH&RXUWJUDQWHGFHUWLRUDULWRGHFLGHZKHWKHU            $OWKRXJKWKHORZHUFRXUWIRXQGQRHYLGHQFHVXJJHVWLQJWKDW
FRQWUDFWXDO OLHQV DULVLQJ IURP 6%$ ORDQ SURJUDPV WDNH             )LUVW 7HQQHVVHH FRXOG KDYH IRUFHG %HRJUDGVND %DQND WR
SUHFHGHQFH RYHU SULYDWH OLHQV ³LQ WKH DEVHQFH RI D IHGHUDO      KRQRU WKH OHWWHU RI FUHGLW LW GHWHUPLQHG WKDW ³DGGLWLRQDO
VWDWXWH VHWWLQJ SULRULWLHV´  ,G DW   7KH &RXUW DSSOLHG   SUXGHQWDFWLRQPD\ZHOOKDYHKHOSHG´6SHFLILFDOO\WKHFRXUW
IHGHUDOFRPPRQODZWRUHVROYHWKHLVVXH,G)LQGLQJQRQHHG           UHDVRQHGWKDW)LUVW7HQQHVVHHKDGLPSUXGHQWO\LQFUHDVHGWKH
IRU XQLIRUP IHGHUDO UXOHV RI SULRULW\ KRZHYHU WKH &RXUW        6%$¶V ³ULVN RI ORVV´ ZKHQ LW IDLOHG WR UHYLHZ 7HOZDUH¶V
DGRSWHGUHOHYDQWVWDWHODZDVWKHDSSOLFDEOHIHGHUDOFRPPRQ              GRFXPHQWVDQGZKHQLWIDLOHGWRWDNHDQ\DFWLRQZKDWVRHYHU
ODZ,GDW,QOLJKWRI.LPEHOO)RRGV)LUVW7HQQHVVHH            IROORZLQJ %HRJUDGVND %DQND¶V LQLWLDO GLVKRQRU RI WKRVH
FRQWHQGVWKDWVWDWHODZQHFHVVDULO\JRYHUQVWKHDOORFDWLRQRI            GRFXPHQWV
WKHEXUGHQRISURRILQWKHSUHVHQWFDVH7KHEDQNWKHQQRWHV
WKDWLQD7HQQHVVHHEUHDFKRIFRQWUDFWFDVHDGHIHQGDQWEHDUV            :H ILQG QR HUURU LQ WKH GLVWULFW FRXUW¶V FRQFOXVLRQ  $V
WKHEXUGHQRISURYLQJD SODLQWLII¶VQRQSHUIRUPDQFHRIWKH              QRWHG DERYH WKH ORDQ JXDUDQW\ DJUHHPHQW UHTXLUHG )LUVW
FRQWUDFW6HH/LIH&DUH&HQWHUVRI$P,QFY&KDUOHV7RZQ             7HQQHVVHHWRDFWFRQVLVWHQWZLWKSUXGHQWEDQNLQJSUDFWLFHV
    )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR                 1R        1R              )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR                     

   ,Q RUGHU WR DVVHVV WKH FRUUHFWQHVV RI WKH GLVWULFW FRXUW¶V        $VVRF/WG3¶VKLS)GWK&LU6LPLODUO\
UXOLQJ ZH ILUVW PXVW LGHQWLI\ WKH QDWXUH RI WKH EDQN¶V              DSSO\LQJ 7HQQHVVHH ODZ D SDQHO RI WKLV FRXUW UHFHQWO\
REOLJDWLRQVXQGHUWKHWHUPVRILWVJXDUDQW\DJUHHPHQWZLWKWKH                FRQFOXGHG LQ 6DIHFR ,QV &R RI $PHULFD Y &LW\ RI :KLWH
6%$7KRVHREOLJDWLRQVHPDQDWHIURPWZRVRXUFHVWKH                     +RXVH 7HQQ  )G  WK &LU 6HSW  WKDW D
SDUWLHV¶ORDQJXDUDQW\DJUHHPHQWLWVHOIDQGWKH7HOZDUH                  SODLQWLII¶VIDLOXUHWRVDWLVI\DFRQWUDFWXDOFRQGLWLRQSUHFHGHQW
ORDQ DXWKRUL]DWLRQ LVVXHG E\ WKH 6%$  7KH ORDQ JXDUDQW\             LVDQDIILUPDWLYHGHIHQVHRQZKLFKWKHGHIHQGDQWEHDUVWKH
REOLJDWHG )LUVW 7HQQHVVHH WR FORVH DQG GLVEXUVH DOO 6%$              EXUGHQ RI SURRI  ,Q LWV DUJXPHQW RQ DSSHDO )LUVW
JXDUDQWHHGORDQVLQDFFRUGDQFHZLWKWKHWHUPVDQGFRQGLWLRQV
RIWKHDSSOLFDEOHORDQDXWKRUL]DWLRQDQGWRWDNHDOODFWLRQV
FRQVLVWHQWZLWKSUXGHQWFORVLQJSUDFWLFHVQHFHVVDU\WRSURWHFW                     
WKH LQWHUHVWV RI WKH 6%$  7KH JXDUDQW\ DJUHHPHQW DOVR                    ,Q   /LIH &DUH &HQWHUV     WKLV   FRXUW   FRQFOXGHG   WKDW   ³WKH   ODZ   LQ


REOLJDWHG )LUVW 7HQQHVVHH WR IROORZ WKH ORDQ VHUYLFLQJ
                                                                              7HQQHVVHH LV FRPSOHWHO\ VLOHQW DV WR WKH DOORFDWLRQ RI EXUGHQV RI SURRI LQ
                                                                              D EUHDFK RI FRQWUDFW FDVH´ /LIH &DUH &HQWHUV          )G DW    :H WKHQ
VWDQGDUGV HPSOR\HG E\ SUXGHQW OHQGHUV JHQHUDOO\ DQG LW                UHDVRQHG

LQFRUSRUDWHGE\UHIHUHQFHWKH6%$¶VUXOHVDQGUHJXODWLRQV
2QHRIWKRVHUHJXODWLRQV&)5UHOHDVHVWKH                              ,W LV FOHDU WKDW XQGHU 7HQQHVVHH ODZ D SODLQWLII FDQQRW

6%$IURPOLDELOLW\RQDORDQJXDUDQW\XQOHVVWKHOHQGHUKDV                         UHFRYHU IRU D EUHDFK RI FRQWUDFW LI KH KDV QRW IXOO\ SHUIRUPHG


VXEVWDQWLDOO\FRPSOLHGZLWKDOORIWKHSURYLVLRQVRIWKH6%$¶V                      XQGHU WKH FRQWUDFW    +RZHYHU WKLV GRHV QRW PHDQ WKDW WKH


UHJXODWLRQV DQG WKH ORDQ JXDUDQW\ DJUHHPHQW  6HFWLRQ
                                                                                    SODLQWLII KDV WKH EXUGHQ RI SURRI RQ WKH          LVVXH   RI   KLV RZQ
                                                                                    SHUIRUPDQFH    ,Q WKH EUHDFK RI FRQWUDFW FRQWH[W LW PDNHV QR
DOVRUHOHDVHVWKH6%$IURPOLDELOLW\LIWKHOHQGHU                        VHQVH WR UHTXLUH WKH SODLQWLII WR SOHDG DQG SURYH WKH SHUIRUPDQFH

IDLOV WR VHUYLFH LWV ORDQ LQ D SUXGHQW PDQQHU VXFK WKDW D               RI D FRQWUDFW DV DQ HVVHQWLDO IDFW DQG HOHPHQW RI WKH SODLQWLII¶V

VXEVWDQWLDOORVVRQWKHORDQPD\UHVXOW,QDGGLWLRQWKH6%$                      FDXVH RI DFWLRQ


KDV SURPXOJDWHG VWDQGDUG RSHUDWLQJ SURFHGXUHV ³623V´                   ,G  :H FLWHG WZR UHDVRQV IRU UHDFKLQJ WKH IRUHJRLQJ FRQFOXVLRQ 
ZKLFKDGGUHVVLWVREOLJDWLRQWRUHSXUFKDVHDJXDUDQWHHGORDQ                  ³IURP D MXGLFLDO HFRQRP\ SHUVSHFWLYH LW LV ZKROO\ LPSUDFWLFDO WR LPSRVH
DQG KDYH WKH IRUFH DQG HIIHFW RI ODZ  )LUVW 1DW¶O %DQN RI        XSRQ WKH SODLQWLII WKH EXUGHQ RI SHUHPSWRULO\ KDYLQJ WR SURYH KLV RZQ
/H[LQJWRQ7HQQY6DQGHUV)GWK&LU                   SHUIRUPDQFH XQGHU WKRVH VHFWLRQV RI D FRQWUDFW WR ZKLFK WKHUH LV QR
)LUVW1DW¶O%DQNRI/RXLVD.\Y8QLWHG6WDWHV&O&W               FKDOOHQJH´ DQG  ³DOORFDWLQJ WKH EXUGHQ RI VXFK DQ DIILUPDWLYH GHIHQVH

  2QH VXFK UHJXODWLRQ 623  VHWV IRUWK WKH            RQ WKH SODLQWLII ZRXOG DOORZ WKH GHIHQGDQW WR VLGHVWHS FHUWDLQ UHOHYDQW
                                                                              OHJDO SULQFLSOHV XQGHU 7HQQHVVHH ODZ´ ,G DW 
FLUFXPVWDQFHVXQGHUZKLFKWKH6%$PD\UHIXVHWRKRQRUD
JXDUDQW\                                                                           
                                                                                    %HFDXVH 6DIHFR ZDV GHFLGHG ZHOO DIWHU WKH FRPSOHWLRQ RI EULHILQJ
                                                                              DQG RUDO DUJXPHQW LQ WKH SUHVHQW DSSHDO LW KDV QRW EHHQ DGGUHVVHG E\
  7KHEDVLFSUHUHTXLVLWHVIRUGHQLDORIOLDELOLW\DUHIDLOXUH                 HLWKHU SDUW\
  RQ WKH SDUW RI WKH SDUWLFLSDQW WR FORVHGLVEXUVH
                                                                                    
                                                                                    ,PSRVLQJ WKH EXUGHQ RI SURRI XSRQ D GHIHQGDQW WR HVWDEOLVK D
                                                                              SODLQWLII¶V QRQSHUIRUPDQFH RI D FRQGLWLRQ SUHFHGHQW DSSHDUV WR EH DW RGGV
                                                                            ZLWK WKH UXOH IROORZHG LQ PRVW MXULVGLFWLRQV LQFOXGLQJ 7HQQHVVHH 6HH
      /LNHZLVH   WKH   7HOZDUH   ORDQ   DXWKRUL]DWLRQ   LQFRUSRUDWHG   E\
                                                                              HJ 0F5H\QROGV Y $P 3URJUHVVLYH &RUS  :/  7HQQ &W
UHIHUHQFH DOO SURYLVLRQV   RI WKH )LUVW 7HQQHVVHH6%$ ORDQ JXDUDQW\
                                                                              $SS 0DUFK   ³7KH SODLQWLII RYHUORRNV WKH IDFW KRZHYHU WKDW WKH
DJUHHPHQW
                                                                              GHIHQGDQWV GLG QRW FDUU\ WKH EXUGHQ RI SURYLQJ WKDW WKH FRQGLWLRQ
                                                                              SUHFHGHQW GLG QRW RFFXU 7KH SODLQWLII PXVW SURYH WKDW WKH FRQGLWLRQ
     
      $V QRWHG VXSUD  KDV QRZ EHHQ UHSODFHG E\  &)5          SUHFHGHQW ZDV VDWLVILHG LQ RUGHU WR HVWDEOLVK WKDW WKH GHIHQGDQW¶V OLDELOLW\
  ZKLFK LPSRVHV HVVHQWLDOO\ WKH VDPH UHTXLUHPHQWV XSRQ D             ZDV WULJJHUHG XQGHU WKH FRQWUDFW´ &ODUN Y *LOOLDP &DQG\ &R ,QF
OHQGHU VXFK DV )LUVW 7HQQHVVHH                                                :/  7HQQ &W $SS -DQ   ³7KHUH LV QRW D VFLQWLOOD RI
     )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR                                 1R       1R          )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR               

                                                                                              ILQGWKH'DXEHUWUHOLDELOLW\IDFWRUVXQKHOSIXOLQWKHSUHVHQW
                                                                                              FDVHZKLFKLQYROYHVH[SHUWWHVWLPRQ\GHULYHGODUJHO\IURP
                                                                                              ,RUODQR¶VRZQSUDFWLFDOH[SHULHQFHVWKURXJKRXWIRUW\\HDUVLQ
HYLGHQFH LQ WKLV UHFRUG WKDW WKH FRPSDQ\ LV DEOH WR UHSD\ WKH                         WKHEDQNLQJLQGXVWU\2SLQLRQVIRUPHGLQVXFKDPDQQHUGR
7KLV LV D FRQGLWLRQ SUHFHGHQW WR WKH PDWXULQJ RI WKH REOLJDWLRQ 3ODLQWLII
KDV WKH EXUGHQ RI VKRZLQJ WKDW WKH REOLJDWLRQ KDV PDWXUHG DQG WKDW                            QRWHDVLO\OHQGWKHPVHOYHVWRVFKRODUO\UHYLHZRUWRWUDGLWLRQDO
GHIHQGDQW KDV IDLOHG WR PHHW WKDW REOLJDWLRQ´ $EQL -RLQW 9HQWXUH Y                        VFLHQWLILFHYDOXDWLRQ&RQVHTXHQWO\ZH ILQGQRPHULWLQ
.LQQDUG  :/  7HQQ &W $SS 0DUFK   ³7KH SDUW\                             )LUVW7HQQHVVHH¶VDUJXPHQWWKDW,RUODQR¶VWHVWLPRQ\ODFNHG
VHHNLQJ WR HQIRUFH D FRQWUDFW KDV WKH EXUGHQ RI SURYLQJ WKDW KH KDV                           VXIILFLHQW LQGLFLD RI UHOLDELOLW\ DQG WKHUHIRUH ZDV
SHUIRUPHG FRQGLWLRQV SUHFHGHQW WR OLDELOLW\ RI WKH GHIHQGDQW´                0DUJUDYH      LQDGPLVVLEOH XQGHU WKH JXLGHOLQHV HVWDEOLVKHG E\ 'DXEHUW
Y .3 &KDQQDEDVVDSSD       :/  7HQQ &W $SS 1RY  
                                                                                              7KHIXQGDPHQWDOREMHFWLYHZKHQFRQVLGHULQJWKHDGPLVVLELOLW\
³7KH EXUGHQ ZDV XSRQ WKH SODLQWLII WR VKRZ WKDW KH KDG WKH DELOLW\ WR
SHUIRUP DOO RI WKH FRQGLWLRQV SUHFHGHQW     3ODLQWLII KDV IDLOHG WR SURYH                 RI ³H[SHUW´ WHVWLPRQ\ LV ³WR HQVXUH WKH UHOLDELOLW\ DQG
WKDW KH KDG WKH DELOLW\ WR SHUIRUP 7KHUHIRUH HYHQ DVVXPLQJ D EUHDFK RI                      UHOHYDQF\´RIWKDWWHVWLPRQ\,GDW$VVHWIRUWKDERYH
WKH FRQWUDFW E\ GHIHQGDQWV SODLQWLII KDV IDLOHG WR VKRZ WKDW KH KDG WKH                      WKHGLVWULFWFRXUWSRVVHVVHGDQDGHTXDWHEDVLVIRUFRQFOXGLQJ
DELOLW\ WR SHUIRUP DOO RI WKH FRQGLWLRQV SUHFHGHQW +H LV QRW HQWLWOHG WR                     WKDW ,RUODQR¶V WHVWLPRQ\ ZDV ERWK UHOLDEOH DQG UHOHYDQW
GDPDJHV IRU GHIHQGDQWV¶ UHSXGLDWLRQ´            -RKQ + 0RRUH 	 6RQV Y $GDPV
                                                                            
                                                                                              $FFRUGLQJO\ ZH ILQG QR DEXVH RI GLVFUHWLRQ LQ WKH GLVWULFW
 7HQQ $SS   6:G   ³7KH GHIHQGDQW¶V SURPLVH
WR IXUQLVK WKH H[WUD EULFN DQG WR SD\ WKH FRVW RI OD\LQJ WKHP ZDV
                                                                                              FRXUW¶VGHFLVLRQWRDGPLWKLVWHVWLPRQ\
FRQGLWLRQHG XSRQ  WKH EULFN EHLQJ XQGHUVL]HG DQG  XSRQ LW EHLQJ
GHWHUPLQHG WKDW EHFDXVH WKH\ ZHUH XQGHUVL]HG DQ DGGLWLRQDO TXDQWLW\ RI                      0DWHULDOLW\RI)LUVW7HQQHVVHH¶V&RQGXFW
EULFN ZHUH UHTXLUHG WR FRPSOHWH WKH MRE &RPSODLQDQW VXLQJ RQ VXFK
SURPLVH KDG WKH EXUGHQ RI DOOHJLQJ DQG SURYLQJ ERWK WKH FRQGLWLRQ DQG                          ,QDILQDODUJXPHQW)LUVW7HQQHVVHHLQVLVWVWKDWLWGLGQRW
WKH SHUIRUPDQFH RI LW´        VHH DOVR 0HOORQ
                                          %DQN Y $HWQD %XV &UHGLW ,QF
                                                                                              PDWHULDOO\EUHDFKLWVORDQJXDUDQW\DJUHHPHQWZLWKWKH6%$
   )G              UG   &LU      DSSO\LQJ   3HQQV\OYDQLD        ODZ
                                                                                              7KH GLVWULFW FRXUW UHDFKHG D FRQWUDU\ FRQFOXVLRQ KRZHYHU
                                                                                              KROGLQJ WKDW )LUVW 7HQQHVVHH KDG IDLOHG WR DFW LQ D SUXGHQW
³7KHUHIRUH WKH GLVWULFW FRXUW ZDV LQ HUURU ZKHQ LW SODFHG RQ $HWQD WKH

EXUGHQ RI SURYLQJ WKH LQVROYHQF\ RI WKH ERUURZHUV                  DV   D   GHIHQVH WR WKH

DFWLRQ IRRWQRWH RPLWWHG         0HOORQ KDG WKH EXUGHQ RI VKRZLQJ WKDW WKH                 PDQQHU DQG WKHUHIRUH KDG EUHDFKHG WKH ORDQ JXDUDQW\
ERUURZHUV ZHUH VROYHQW DV D FRQGLWLRQ SUHFHGHQW WR UHFRYHU\ IRU EUHDFK RI                     DJUHHPHQW E\  IDLOLQJ WR UHYLHZ DQ\ RI 7HOZDUH¶V
$HWQD
V SURPLVH´       6WDQGDUG $OOLDQFH ,QGXV ,QF Y %ODFN &ODZVRQ &R                GRFXPHQWDWLRQ DQG  IDLOLQJ WR WDNH DQ\ DFWLRQ DIWHU
   )G         WK   &LU      FHUW GHQLHG   

            2KLR ODZ ³0RUHRYHU LQDVPXFK DV VHFWLRQ  RSHUDWHV DV
                                                                        86      
                                                                                              %HRJUDGVND%DQND¶VLQLWLDOGLVKRQRURIWKHOHWWHURIFUHGLW
                                                                                              7KH GLVWULFW FRXUW GHHPHG WKH IRUHJRLQJ EUHDFKHV WR EH
DSSO\LQJ

D FRQGLWLRQ SUHFHGHQW WR DQ\ UHFRYHU\ WKH EXUGHQ RI SURRI LV RQ WKH
SODLQWLII WR VKRZ WKDW QRWLFH ZDV JLYHQ ZLWKLQ D UHDVRQDEOH WLPH´ 1DW¶O                    PDWHULDO DQG LW IRXQG WKH 6%$ XQGHU QR REOLJDWLRQ WR
(OHF 0IUV $VVRF Y *XOI 8QGHUZULWHUV ,QV &R  )G   WK                      UHSXUFKDVHWKHGHIDXOWHG7HOZDUHORDQ
&LU  FLWLQJ  &RXFK RQ ,QVXUDQFH G   IRU WKH SURSRVLWLRQ
WKDW ³FRQGLWLRQV SUHFHGHQW PXVW EH SURYHG E\ SODLQWLII ZKR VHHNV WR
UHFRYHU RQ LQVXUDQFH SROLF\´ 5D\PRQG Y 0DUNV  )G  
:/  QG &LU -XQH   DSSO\LQJ 1HZ  ³:KHUH
WKHUH LV D FRQGLWLRQ SUHFHGHQW WR SHUIRUPDQFH WKH SDUW\ VHHNLQJ WR HQIRUFH
WKH FRQWUDFWXDO REOLJDWLRQ EHDUV WKH EXUGHQ RI SURRI´
                                                                                                  
                                                                                                     7KLV LV QRW WR VD\ KRZHYHU WKDW'DXEHUW¶V   IDFWRUV ZLOO QHYHU VHUYH
    ,Q 6DIHFR KRZHYHU D SDQHO RI WKLV FRXUW FLWHG +DUODQ Y +DUGDZD\                       DV UHDVRQDEOH PHDVXUHV RI UHOLDELOLW\ ZKHQ H[SHUW WHVWLPRQ\ LV EDVHG XSRQ
 6:G   7HQQ &W $SS  IRU WKH SURSRVLWLRQ WKDW                          SHUVRQDO NQRZOHGJH RU H[SHULHQFH 7R WKH FRQWUDU\ WKH       .XPKR    &RXUW
XQGHU 7HQQHVVHH ODZ D SODLQWLII¶V IDLOXUH WR FRPSO\ ZLWK D FRQGLWLRQ                         UHFRJQL]HG WKDW  'DXEHUW¶V   OLVW RI IDFWRUV PD\ RU PD\ QRW EH SHUWLQHQW LQ
SUHFHGHQW LV DQ DIILUPDWLYH GHIHQVH RQ ZKLFK WKH GHIHQGDQW EHDUV WKH                         DVVHVVLQJ H[SHUW WHVWLPRQ\ RI DQ\ W\SH UHJDUGOHVV RI ZKHWKHU VXFK
EXUGHQ RI SURRI ,Q +DUODQ WKH 7HQQHVVHH DSSHOODWH FRXUW UHOLHG XSRQ                         WHVWLPRQ\ LV EDVHG XSRQ VFLHQWLILF WHFKQLFDO RU RWKHU VSHFLDOL]HG
7HQQ5&LY3  ZKHQ FRQFOXGLQJ WKDW ³>W@KH QRQSHUIRUPDQFH RI D                           NQRZOHGJH
    )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR          1R       1R          )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR               

'DXEHUW@ IUDPHZRUN ZHUH WR EH H[WHQGHG WR RXWVLGH WKH         7HQQHVVHH FRQWHQGV WKDW WKH GLVWULFW FRXUW SURSHUO\
VFLHQWLILFUHDOPPDQ\W\SHVRIUHOHYDQWDQGUHOLDEOHH[SHUW          DFNQRZOHGJHG /LIH &DUH &HQWHUV DV WKH ³JHQHUDO ODZ RQ
WHVWLPRQ\²WKDW GHULYHG VXEVWDQWLDOO\ IURP SUDFWLFDO               FRQWUDFWVLQ7HQQHVVHH´\HWLQH[SOLFDEO\IDLOHGWRIROORZLWV
H[SHULHQFH²ZRXOGEHH[FOXGHG6XFKDUHVXOWWUXO\ZRXOG              DOORFDWLRQRIWKHEXUGHQRISURRI
WXUQ 'DXEHUW D FDVH LQWHQGHG WR UHOD[ WKH DGPLVVLELOLW\
UHTXLUHPHQWVIRUH[SHUWVFLHQWLILFHYLGHQFHRQLWVKHDG´,G          )LQDOO\)LUVW7HQQHVVHHFLWHV%UXQVZLFN%DQN	7UXVW&R
DW,QGHHGHYHQWKH%HUU\FRXUWLWVHOIUHFRJQL]HGWKDW         Y8QLWHG6WDWHV)G)HG&LULQVXSSRUW
³>W@KHGLVWLQFWLRQEHWZHHQVFLHQWLILFDQGQRQVFLHQWLILFH[SHUW       RILWVDUJXPHQWWKDWWKH6%$ERUHWKHEXUGHQRISURRI,QWKDW
WHVWLPRQ\LV DFULWLFDORQH>@´DQGWKDW'DXEHUWLV³RQO\RI         FDVHWKHSODLQWLIIEDQNVRXJKWUHLPEXUVHPHQWXQGHUWKHWHUPV
OLPLWHGKHOS´LQDVVHVVLQJWHFKQLFDORUH[SHULHQWLDOH[SHUWLVH       RI D ORDQ JXDUDQW\ SURYLGHG E\ WKH IHGHUDO )DUPHUV +RPH
%HUU\)GDW&RQVHTXHQWO\LQ-RQHVZHGHFOLQHG
WKH DSSHOODQW¶V LQYLWDWLRQ WR DSSO\ WKH IDFWRUV RXWOLQHG LQ
'DXEHUWWRWHVWLPRQ\LQYROYLQJDQRQVFLHQWLILFILHOG-RQHV
)GDW                                                    FRQGLWLRQ SUHFHGHQW LV DQ DIILUPDWLYH GHIHQVH WKDW PXVW EH    SOHG ´ E\ WKH
                                                                      GHIHQGDQW  +DUODQ    6:G DW  (PSKDVLV DGGHG 1RWDEO\ 5XOH

   )ROORZLQJRXUUXOLQJLQ-RQHVWKH6XSUHPH&RXUWFODULILHG          ZKLFK PLUURUV )HG5&LY3 F PHUHO\ LPSRVHV D   SOHDGLQJ  EXUGHQ
                                                                      XSRQ D GHIHQGDQW /LNH LWV IHGHUDO FRXQWHUSDUW LW SURYLGHV WKDW D SODLQWLII
WKHDSSOLFDELOLW\RIWKHVRFDOOHG³'DXEHUWIDFWRUV´WRQRQ          PD\ DYHU JHQHUDOO\ WKDW DOO FRQGLWLRQV SUHFHGHQW KDYH EHHQ SHUIRUPHG ,I
VFLHQWLILFHYLGHQFHLQ.XPKR7LUH&R/WGY&DUPLFKDHO            D GHIHQGDQW ZLVKHV WR FRQWHVW WKH LVVXH KH RU VKH PXVW GHQ\ WKH
 86    ,Q .XPKR WKH &RXUW UHDIILUPHG         SHUIRUPDQFH RI D FRQGLWLRQ SUHFHGHQW ZLWK SDUWLFXODULW\ 7HQQ5&LY3
'DXEHUW¶V FHQWUDO KROGLQJ WKDW D WULDO MXGJH¶V ³JDWHNHHSHU´     )HG5&LY3 F 1HLWKHU WKH IHGHUDO UXOH QRU WKH 7HQQHVVHH UXOH

IXQFWLRQDSSOLHVWRDOOH[SHUWWHVWLPRQ\UHJDUGOHVVRIZKHWKHU       SODFHV WKH EXUGHQ RI SURRI XSRQ WKH GHIHQGDQW WR HVWDEOLVK WKH QRQ
                                                                      RFFXUUHQFH RI D FRQGLWLRQ SUHFHGHQW 7R WKH FRQWUDU\ RQFH WKH GHIHQGDQW
VXFKWHVWLPRQ\LVEDVHGXSRQVFLHQWLILFWHFKQLFDORURWKHU          KDV SXW WKH LVVXH LQ FRQWHVW WKH EXUGHQ RI SURRI UHVWV ZLWK WKH SODLQWLII
VSHFLDOL]HGNQRZOHGJH,GDW:LWKUHVSHFWWR          6HH HJ -DFNVRQ Y 6HDERDUG &RDVW /LQH 5 &R  )G  
WKH LQGLYLGXDO IDFWRUV HQXPHUDWHG LQ 'DXEHUW WKH .XPKR        WK &LU  ³>$@ 3ODLQWLII PXVW JHQHUDOO\ DOOHJH LQ KLV FRPSODLQW WKDW
&RXUWKHOGWKDWWULDOFRXUWVPD\FRQVLGHUVXFKIDFWRUVZKHQ           µDOO FRQGLWLRQV WKH LQVWLWXWLRQ RI WKH ODZVXLW KDYH EHHQ IXOILOOHG¶

DVVHVVLQJWKHUHOLDELOLW\RIDOOW\SHVRIH[SHUWWHVWLPRQ\,G      )HG5&LY3 F ,I WKH GHIHQGDQW GRXEWV WKH YHUDFLW\ RI WKH SODLQWLII¶V
                                                                      DOOHJDWLRQ LQ ZKROH RU LQ SDUW WKHQ WKH GHIHQGDQW PD\ GHQ\ µVSHFLILFDOO\
DW7KH&RXUWVWUHVVHGKRZHYHUWKDW³'DXEHUW¶VOLVW         DQG ZLWK SDUWLFXODULW\¶ WKDW WKH SUHFRQGLWLRQV KDYH QRW EHHQ IXOILOOHG ,G
RIVSHFLILFIDFWRUVQHLWKHUQHFHVVDULO\QRUH[FOXVLYHO\DSSOLHV       7KH SODLQWLII WKHQ EHDUV WKH EXUGHQ RI SURYLQJ WKDW WKH FRQGLWLRQV
WRDOOH[SHUWVRULQHYHU\FDVH´,GDW,QVRPHFDVHV         SUHFHGHQW ZKLFK WKH GHIHQGDQW KDV VSHFLILFDOO\ MRLQHG LQ LVVXH KDYH EHHQ
HYHQ FDVHV LQYROYLQJ QRQVFLHQWLILF H[SHUW WHVWLPRQ\ WKH     VDWLVILHG´
IDFWRUVPD\EHSHUWLQHQWZKLOHLQRWKHUFDVHV³WKHUHOHYDQW
                                                                           $ SDQHO RI WKLV FRXUW UHDFKHG D FRQWUDU\ FRQFOXVLRQ LQ 6DIHFR
UHOLDELOLW\FRQFHUQVPD\IRFXVXSRQSHUVRQDONQRZOHGJHRU             KRZHYHU DQG ZH DUH QRW DW OLEHUW\ WR GHSDUW IURP WKDW UXOLQJ 6DOPL Y
H[SHULHQFH´  ,G DW   ³>:@KHWKHU 'DXEHUW µV VSHFLILF    6HF¶\ RI +HDOWK DQG +XPDQ 6HUYV  )G   WK &LU ³$
IDFWRUVDUHRUDUHQRWUHDVRQDEOHPHDVXUHVRIUHOLDELOLW\LQD      SDQHO RI WKLV &RXUW FDQQRW RYHUUXOH WKH GHFLVLRQ RI DQRWKHU SDQHO´
SDUWLFXODUFDVHLVDPDWWHUWKDWWKHODZJUDQWVWKHWULDOMXGJH       &RQVHTXHQWO\ IRU SXUSRVHV RI RXU DQDO\VLV KHUHLQ ZH PXVW FRQFOXGH WKDW
EURDGODWLWXGHWRGHWHUPLQH´,GDW                            XQGHU 7HQQHVVHH ODZ WKH 6%$ ZRXOG EHDU WKH EXUGHQ RI SURYLQJ )LUVW
                                                                      7HQQHVVHH¶V QRQSHUIRUPDQFH RI D FRQGLWLRQ SUHFHGHQW )RU UHDVRQV WR EH
                                                                      VHW IRUWK PRUH IXOO\ LQIUD KRZHYHU ZH UHMHFW )LUVW 7HQQHVVHH¶V DUJXPHQW
  $IWHU UHYLHZLQJ ,RUODQR¶V WULDO WHVWLPRQ\ ZH FDQQRW VD\     WKDW VWDWH ODZ VXSSOLHV WKH DSSOLFDEOH UXOH RI GHFLVLRQ 5DWKHU DV ZH ZLOO
WKDWWKHGLVWULFWFRXUWDEXVHGLWVGLVFUHWLRQE\DOORZLQJKLPWR      H[SODLQ SHUWLQHQW 6%$ UHJXODWLRQV SODLQO\ DOORFDWH WKH EXUGHQ RI SURRI WR
WHVWLI\DVDQH[SHUWZLWQHVV,QUHDFKLQJWKLVFRQFOXVLRQZH        )LUVW 7HQQHVVHH 7KHUHIRUH 6DIHFR GRHV QRW FRQWURO WKH RXWFRPH RI WKH
                                                                      LQVWDQW FDVH
       )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR               1R         1R        )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR          

$GPLQLVWUDWLRQ³)P+$´,GDW7KH)P+$UHIXVHG                        LVVXIILFLHQWO\³UHOLDEOH´6XFKIDFWRUVLQFOXGH³ZKHWKHU
WRKRQRUWKHJXDUDQW\KRZHYHUDUJXLQJLQWHUDOLDWKDWWKH                   DWKHRU\RUWHFKQLTXHFDQEH³DQGKDVEHHQWHVWHG´
EDQNKDGQHJOLJHQWO\VHUYLFHGWKHORDQDWLVVXH,GDWQ$W              ³ZKHWKHUWKHWKHRU\RUWHFKQLTXHKDVEHHQVXEMHFWHGWRSHHU
WULDO WKH 86 &RXUW RI &ODLPV SODFHG WKH EXUGHQ RI SURRI            UHYLHZRUSXEOLFDWLRQ´³WKHNQRZQRUSRWHQWLDOUDWHRI
XSRQWKHEDQNWRSURYHWKDWLWGLGQRWQHJOLJHQWO\VHUYLFHWKH                  HUURU´DQG³JHQHUDODFFHSWDQFH´,GDW$OWKRXJK
ORDQ,GDW8SRQDSSHDOWKH)HGHUDO&LUFXLWKHOGWKDW                 'DXEHUWVSHFLILFDOO\GHDOWZLWK³VFLHQWLILF´HYLGHQFHZHKDYH
WKHWULDOFRXUWKDGPLVDOORFDWHGWKHEXUGHQRISURRI,QVR                    UHFRJQL]HGWKDWWKH³JDWHNHHSHU´DQDORJ\³µLVDSSOLFDEOHWRDOO
UXOLQJ WKH DSSHOODWH FRXUW FRQVWUXHG WKH SDUWLHV¶ ³/HQGHU¶V             H[SHUWWHVWLPRQ\RIIHUHGXQGHU5XOH¶´8QLWHG6WDWHVY
$JUHHPHQW´ DV SURYLGLQJ WKH )P+$         ZLWK DQ DIILUPDWLYH             7KRPDV)GWK&LUFHUWGHQLHG86
GHIHQVHWROLDELOLW\RQWKHJXDUDQW\7KHUHIRUHWKHFRXUWKHOG               DEURJDWHGRQRWKHUJURXQGVE\*HQ(OHF&R
WKDWWKH)P+$ERUHWKHEXUGHQRISURRI,G)LUVW7HQQHVVHH                   Y -RLQHU  86   TXRWLQJ %HUU\ Y &LW\ RI
LQVLVWVWKDWWKHVDPHUDWLRQDOH³ZKROO\DSSOLHVWRWKLVFDVH´                  'HWURLW)GWK&LUFHUWGHQLHG
                                                                                86&RRNY$PHULFDQ66&R)G
  8SRQUHYLHZKRZHYHUZHFDQQRWDJUHHWKDWWKHGLVWULFW                        WK &LU  QRWLQJ WKDW D GXW\ FRPSDUDEOH WR
FRXUWPLVDOORFDWHGWKHEXUGHQRISURRI$VDWKUHVKROGPDWWHU                 'DXEHUW¶V³JDWHNHHSLQJ´IXQFWLRQ³LVLPSRVHGXSRQDWULDO
WKH IDFW WKDW WKH 6%$ LQLWLDOO\ UDLVHG WKH LVVXH RI )LUVW             FRXUWZKHQWKHVXEMHFWRIWKHSURSRVHGRSLQLRQWHVWLPRQ\LV
7HQQHVVHH¶VQRQSHUIRUPDQFHDVDQDIILUPDWLYHGHIHQVHLVQRW                    QRWµVFLHQWLILF¶NQRZOHGJHEXWµWHFKQLFDORURWKHUVSHFLDOL]HG
GLVSRVLWLYH:HORRNWRWKHODZQRWWRWKHSOHDGLQJVZKHQ                    NQRZOHGJH¶´ DEURJDWHG RQ RWKHU JURXQGV E\ -RLQHU 
GHWHUPLQLQJZKHUHWKHEXUGHQRISURRIUHVWV)XUWKHUPRUH                      86
ZHILQGXQSHUVXDVLYH)LUVW7HQQHVVHH¶VDUJXPHQWWKDWVWDWH
FRQWUDFWODZJRYHUQVWKHRXWFRPHRIWKHSUHVHQWGLVSXWH$V                       ,Q %HUU\  )G DW  WKLV FRXUW DGRSWHG WKH
QRWHG DERYH LW LV WUXH WKDW JHQHUDO IHGHUDO FRPPRQ ODZ                DIRUHPHQWLRQHG IRXU 'DXEHUW IDFWRUV DV DQ DQDO\WLFDO
W\SLFDOO\DSSOLHVWRGLVSXWHVLQYROYLQJ6%$ORDQJXDUDQWHHV                    IUDPHZRUNZKHQDVVHVVLQJWKHUHOLDELOLW\RISURSRVHGQRQ
)LUVW1DW¶O%DQNRI&LFHUR)GDW3LWWVEXUJK1DW¶O                  VFLHQWLILFH[SHUWWHVWLPRQ\8WLOL]LQJWKRVHVDPHIDFWRUVLH
%DQN)GDW)LUVW,QWHUVWDWH%DQNRI,GDKR                      WHVWLQJRIWKHH[SHUW¶VWKHRU\SHHUUHYLHZDQGSXEOLFDWLRQ
)G DW   ,W LV HTXDOO\ WUXH WKDW WKH 6XSUHPH &RXUW LQ          UDWHRIHUURUDQGJHQHUDODFFHSWDQFHLQWKHSUHVHQWFDVH)LUVW
.LPEHOO)RRGVORRNHGWRUHOHYDQWVWDWHODZZKHQIDVKLRQLQJ                      7HQQHVVHHFRQWHQGVWKDWWKH6%$IDLOHGWRGHPRQVWUDWHWKDW
WKH IHGHUDO FRPPRQ ODZ DSSOLFDEOH WR 6%$ OLHQ SULRULWLHV               WHFKQLFDOO\ YDOLG UHDVRQLQJ DQG PHWKRGRORJ\ VXSSRUWHG
.LPEHOO)RRGV86DW1RUGRZHTXDUUHOZLWK)LUVW                   ,RUODQR¶VRSLQLRQV7KHUHIRUHWKHEDQNDVVHUWVWKDWKLVVR
7HQQHVVHH¶VDUJXPHQWWKDW XQGHUFRQWUROOLQJ6L[WK&LUFXLW                     FDOOHG³H[SHUW´WHVWLPRQ\ZDVQRWSURYHQWREHUHOLDEOH
SUHFHGHQW LQWHUSUHWLQJ WKH 7HQQHVVHH FRPPRQ ODZ RI
                                                                                  :HFDQQRWDJUHH&RQWUDU\WR)LUVW7HQQHVVHH¶VDUJXPHQW
                                                                                WKHIDFWWKDW,RUODQR¶VRSLQLRQVPD\QRWKDYHEHHQVXEMHFWHG
                                                                                WRWKHFUXFLEOHRISHHUUHYLHZRUWKDWWKHLUYDOLGLW\KDVQRW
     
      7KH SHUWLQHQW ODQJXDJH RI WKH /HQGHU¶V $JUHHPHQW LQ %UXQVZLFN             EHHQFRQILUPHGWKURXJKHPSLULFDODQDO\VLVGRHVQRWUHQGHU
%DQN SURYLGHG WKDW WKH JRYHUQPHQW¶V JXDUDQW\ REOLJDWLRQ ³µZDV VXSSRUWHG         WKHPXQUHOLDEOHDQGLQDGPLVVLEOH,Q8QLWHG6WDWHVY-RQHV
E\ WKH IXOO IDLWK DQG FUHGLW RI WKH 8QLWHG 6WDWHV DQG LV LQFRQWHVWDEOH H[FHSW
                                                                                )GWK&LUFHUWGHQLHG86
IRU IUDXG RU PLVUHSUHVHQWDWLRQ RI ZKLFK WKH /HQGHU >EDQN@ KDV DFWXDO
NQRZOHGJH    >@ >DQG LV@ XQHQIRUFHDEOH E\ WKH /HQGHU WR WKH H[WHQW RI
                                                                                 WKLV FRXUW UHFRJQL]HG WKDW WKH IRXU VSHFLILF IDFWRUV
DQ\ ORVV RFFDVLRQHG E\    XVH RI ORDQ IXQGV IRU XQDXWKRUL]HG SXUSRVHV
                                                                                XWLOL]HGLQ'DXEHUWPD\EHRIOLPLWHGXWLOLW\LQWKHFRQWH[WRI
QHJOLJHQW VHUYLFLQJ RU IDLOXUH WR REWDLQ WKH UHTXLUHG VHFXULW\    ¶´       QRQVFLHQWLILF H[SHUW WHVWLPRQ\  :H QRWHG WKDW ³>L@I >WKH
%UXQVZLFN %DQN  )G DW 
    )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR           1R       1R                  )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR                         

)LUVW 7HQQHVVHH¶V WUDGLWLRQDO OHQGHUERUURZHU UHODWLRQVKLS         FRQWUDFWV WKH 6%$ ZRXOG EHDU WKH EXUGHQ RI SURYLQJ WKH
ZLWK7HOZDUHEXWDOVRWKHVFRSHRILWVREOLJDWLRQWRPRQLWRU          EDQN¶V QRQSHUIRUPDQFH XQGHU WKH JXDUDQW\ DJUHHPHQW
7HOZDUH¶V WUDQVDFWLRQ ZLWK %HRJUDGVND %DQND DQG LWV             UHJDUGOHVVRIZKHWKHUVXFKQRQSHUIRUPDQFHLVFKDUDFWHUL]HG
REOLJDWLRQ DQG DELOLW\ WR LQWHUFHGH RQ 7HOZDUH¶V EHKDOI      DVDIDLOHGFRQGLWLRQSUHFHGHQWRUDVDQDIILUPDWLYHGHIHQVH
SDUWLFXODUO\DIWHUGLVFRYHULQJWKDWWKHEDQNKDG           /LIH&DUH&HQWHUV)GDW6DIHFR)GDW
GLVKRQRUHG WKH OHWWHU RI FUHGLW DQG KDG UHMHFWHG 7HOZDUH¶V
GRFXPHQWDWLRQ%DVHGXSRQ,RUODQR¶VWHVWLPRQ\ZHILQGQR                )LUVW7HQQHVVHH¶VDUJXPHQWVIDLOKRZHYHUEHFDXVHQRQHRI
DEXVHRIGLVFUHWLRQLQWKHGLVWULFWFRXUW¶VGHWHUPLQDWLRQWKDWKH      WKHIRUHJRLQJDXWKRULWLHVFRQWUROWKHRXWFRPHRIWKHSUHVHQW
SRVVHVVHGWKHUHTXLVLWHH[SHUWLVHWRRIIHUKLVRSLQLRQDERXW           OLWLJDWLRQ,QLWVZULWWHQGHFLVLRQWKHGLVWULFWFRXUWH[SUHVVHG
WKHVH LVVXHV  ,RUODQR¶V WHVWLPRQ\ ZDV ERWK UHOHYDQW DQG       LWVEHOLHIWKDWSHUWLQHQW6%$UHJXODWLRQVH[SOLFLWO\LPSRVHG
VXIILFLHQWO\ UHOLDEOH WR VXSSRUW WKH GLVWULFW FRXUW¶V UXOLQJ   WKHEXUGHQRISURRIXSRQ)LUVW7HQQHVVHH$IWHUUHYLHZLQJ
)LQDOO\WRWKHH[WHQWWKDW,RUODQRPD\KDYHODFNHGIDPLOLDULW\        WKRVHUHJXODWLRQVZKLFKZHUHLQFRUSRUDWHGLQWRWKHSDUWLHV¶
ZLWKVRPHDVSHFWVRIEDQNLQJUHODWLRQVKLSVWKHGLVWULFWFRXUW         JXDUDQW\DJUHHPHQWZHILQGQRHUURULQWKHGLVWULFWFRXUW¶V
FRUUHFWO\UHDVRQHGWKDWVXFKXQIDPLOLDULW\PHUHO\DIIHFWHGWKH         FRQFOXVLRQ,WLVZHOOVHWWOHGWKDW³>D@JRYHUQPHQWDJHQF\¶V
ZHLJKWDQGFUHGLELOLW\RIKLVWHVWLPRQ\QRWLWVDGPLVVLELOLW\        UHJXODWLRQVWKDWKDYHEHHQSXEOLVKHGLQWKH&RGHRI)HGHUDO
0RUDOHV)GDWUHDVRQLQJWKDW³WKHMXU\ZDVIUHHWR         5HJXODWLRQV µKDYH WKH IRUFH DQG HIIHFW RI ODZ    ¶´
JLYH>DQH[SHUW¶V@WHVWLPRQ\DVPXFKFUHGHQFHDVLWIHOWWKH           1DWLRQZLGH%OGJ0DLQW,QFY5HLFK)G
WHVWLPRQ\GHVHUYHGSDUWLFXODUO\LQOLJKWRI'HIHQGDQW¶VFURVV        WK &LUTXRWLQJ0RRG\Y8QLWHG6WDWHV)G
H[DPLQDWLRQH[SRVLQJ>KLV@ODFNRIIDPLOLDULW\ZLWKWKHJLYHQ          WK&LUFHUWGHQLHG86
WRSLFV´VHHDOVR'DYLVY&RPEXVWLRQ(QJ¶J,QF)G           ,QWKHSUHVHQWFDVHWKHGLVWULFWFRXUWUHOLHGLQSDUWXSRQ
  WK &LU  ³5XOH  VKRXOG EH EURDGO\         &)5ZKLFKJRYHUQVWKH6%$¶VREOLJDWLRQWR
LQWHUSUHWHGRQWKHEDVLVRIZKHWKHUWKHXVHRIH[SHUWWHVWLPRQ\        KRQRULWVORDQJXDUDQWHHVDQGSURYLGHV
ZLOODVVLVWWKHWULHURIIDFW7KHIDFWWKDWDSURIIHUHGH[SHUW
PD\ EH XQIDPLOLDU ZLWK SHUWLQHQW VWDWXWRU\ GHILQLWLRQV RU           6%$VKDOOEHUHOHDVHGIURPREOLJDWLRQWRSXUFKDVHLWV
VWDQGDUGVLVQRWJURXQGVIRUGLVTXDOLILFDWLRQ6XFKODFNRI             VKDUH RI WKH JXDUDQWHHG ORDQ XQOHVV WKH /HQGHU KDV
IDPLOLDULW\ DIIHFWV WKH ZLWQHVV¶ FUHGLELOLW\ QRW KLV              VXEVWDQWLDOO\FRPSOLHGZLWKDOORIWKHSURYLVLRQVRIWKHVH
TXDOLILFDWLRQVWRWHVWLI\´                                            UHJXODWLRQV WKH *XDUDQW\  $JUHHPHQW DQG WKH /RDQ
                                                                         $XWKRUL]DWLRQ
  )LQDOO\)LUVW7HQQHVVHHVXJJHVWVWKDW,RUODQR¶VWHVWLPRQ\
ZDV QRW EDVHG XSRQ ³WHFKQLFDOO\ YDOLG UHDVRQLQJ RU                7KHGLVWULFWFRXUWLQWHUSUHWHGWKHIRUHJRLQJSRUWLRQRIWKH
PHWKRGRORJ\´ HYHQ LI KH ZDV TXDOLILHG WR RIIHU VXFK           &RGHRI)HGHUDO5HJXODWLRQVDVLPSRVLQJDEXUGHQXSRQ)LUVW
WHVWLPRQ\  :H ILQG WKLV DUJXPHQW WR EH XQSHUVXDVLYH  ,Q    7HQQHVVHH WR SURYH LWV ³VXEVWDQWLDO FRPSOLDQFH´ ZLWK WKH
VXSSRUW RI LWV DVVHUWLRQ WKH EDQN GUDZV IURP WKH 6XSUHPH
&RXUW¶VGHFLVLRQLQ'DXEHUWY0HUUHOO'RZ3KDUP,QF                  
86DQGLWVSURJHQ\,Q'DXEHUWWKHPDMRULW\                    ,Q LWV ZULWWHQ GHFLVLRQ WKH GLVWULFW FRXUW TXRWHG   ZKLOH

UHFRJQL]HG WKDW WKH IHGHUDO FRXUWV IXOILOO DQ LPSRUWDQW         UHFRJQL]LQJ WKDW LW KDV EHHQ UHSODFHG E\   ZKLFK FRQWDLQV

³JDWHNHHSLQJ´ IXQFWLRQ JXDUDQWHHLQJ WKDW HYLGHQFH LV ERWK       VRPHZKDW VLPLODU ODQJXDJH ,Q UHOHYDQW SDUW   QRZ SURYLGHV WKDW


UHOHYDQWDQGUHOLDEOH,GDW7KH'DXEHUW&RXUWWKHQ
                                                                       WKH ³6%$ LV UHOHDVHG IURP OLDELOLW\ RQ D ORDQ JXDUDQWHH    LI´ FHUWDLQ
                                                                       HYHQWV RFFXU 7R WKH H[WHQW WKDW WKH WZR UHJXODWLRQV GLIIHU KRZHYHU ZH
VXJJHVWHGDQRQH[FOXVLYHOLVWRIIDFWRUVIRUFRXUWVWRFRQVLGHU       EDVH       RXU   DQDO\VLV   DV   GLG   WKH   GLVWULFW   FRXUW   XSRQ   WKH   ODQJXDJH   RI

ZKHQGHFLGLQJZKHWKHUSURSRVHGVFLHQWLILFH[SHUWWHVWLPRQ\               ZKLFK ZDV LQ HIIHFW ZKHQ WKH 6%$ UHIXVHG WR KRQRU LWV ORDQ
                                                                       JXDUDQW\
        )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR                     1R          1R         )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR            

WHUPVRIWKHORDQJXDUDQW\DJUHHPHQW,QRWKHUZRUGVWKH                              GRFXPHQWFROOHFWLRQDQGORDQVHUYLFLQJ³ZKLFKKDQGOHGWKH
GLVWULFW FRXUW UHDG  &)5   WR PHDQ WKDW WKH                    UHILQDQFLQJ RI OHWWHUV RI FUHGLW DQG EDQNHUV¶ DFFHSWDQFH´
6%$¶VREOLJDWLRQWRUHSXUFKDVHWKHGHIDXOWHG7HOZDUHORDQ                               ,RUODQRDOVRWHVWLILHGWKDWKLVEDQNLQJFDUHHUH[SRVHGKLPWR
GLG QRW DULVH XQOHVV )LUVW 7HQQHVVHH HVWDEOLVKHG LWV                             DOO DVSHFWV RI DQ LQWHUQDWLRQDO EDQNLQJ WUDQVDFWLRQ  ,Q KLV
SHUIRUPDQFHXQGHUWKHFRQWUDFW8SRQUHYLHZZHDJUHHWKDW                             FDSDFLW\DVWKHPDQDJHURIDOHWWHURIFUHGLWGHSDUWPHQWKH
  DOORFDWHG WKH EXUGHQ RI SURRI WR WKH EDQN WR                      EHFDPHIDPLOLDUZLWKKRZEDQNVLQ)LUVW7HQQHVVHH¶VSRVLWLRQ
GHPRQVWUDWHLWVVXEVWDQWLDOFRPSOLDQFHZLWKWKHWHUPVRILWV                            KDQGOHGOHWWHURIFUHGLWILQDQFLQJWUDQVDFWLRQV
DJUHHPHQWZLWKWKH6%$7KHUHJXODWLRQSURYLGHVWKDWWKH
6%$VKDOOEHUHOHDVHGIURPLWVJXDUDQW\REOLJDWLRQXQOHVVWKH                             $IWHUKHDULQJWKHIRUHJRLQJWHVWLPRQ\FRQFHUQLQJ,RUODQR¶V
EDQNVXEVWDQWLDOO\FRPSOLHVZLWKLWVYDULRXVREOLJDWLRQV7KH                          TXDOLILFDWLRQVWKHGLVWULFWFRXUWVWDWHG
RQO\ UHDVRQDEOH LQWHUSUHWDWLRQ RI WKH IRUHJRLQJ ODQJXDJH LV
WKDW LW SODFHV WKH EXUGHQ XSRQ WKH OHQGLQJ LQVWLWXWLRQ KHUH                        ,WKLQNKHKDVVSHFLDOL]HGNQRZOHGJHWKDWZLOODVVLVWWKH
)LUVW 7HQQHVVHH WR PDNH D WKUHVKROG VKRZLQJ WKDW LW KDV                         WULHU RI IDFW LQ XQGHUVWDQGLQJ WKH HYLGHQFH DQG DQ\
VHUYLFHG LWV JXDUDQWHHG ORDQ LQ D FRPPHUFLDOO\ UHDVRQDEOH                          ZHDNQHVVHVLQKLVEDFNJURXQGZLOOJRWRWKHZHLJKWWREH
PDQQHU DQG RWKHUZLVH KDV FRPSOLHG ZLWK     WKH WHUPV RI WKH                      DFFRUGHGWRKLVRSLQLRQ
SDUWLHV¶DJUHHPHQWDQGWKHUHJXODWLRQV7KHUHIRUHLQVRIDU                                >3ODLQWLII¶V FRXQVHO@ LV IUHH WR H[DPLQH KLP LQ WKDW
                                                                                          UHJDUG
                                                                                             7KLV JHQWOHPDQ KDV PDQDJHG OHWWHU RI FUHGLW
                                                                                         GHSDUWPHQWVDQGZRUNHGLQOHWWHURIFUHGLWGHSDUWPHQWVLQ
      ,Q WKHLU UHVSHFWLYH EULHIV WKH SDUWLHV GLVSXWH ZKHWKHU WKH UHTXLUHPHQW
RI ³VXEVWDQWLDO FRPSOLDQFH´ XQGHU  VKRXOG EH FKDUDFWHUL]HG DV
                                                                                          DQXPEHURIODUJHEDQNV+HLVFHUWDLQO\IDPLOLDUZLWK
SURYLGLQJ WKH 6%$ ZLWK D SRWHQWLDO DIILUPDWLYH GHIHQVH WR OLDELOLW\ RQ LWV                WKHSURFHVVRIKRQRULQJDQGGLVKRQRULQJOHWWHUVRIFUHGLW
ORDQ JXDUDQW\ RU DV VHWWLQJ IRUWK D FRQGLWLRQ SUHFHGHQW WR WKH 6%$¶V                     DQGRIEDQNV¶DSSURDFKHVRQWKRVH
JXDUDQW\ REOLJDWLRQ $V QRWHG DERYH D SODLQWLII W\SLFDOO\ EHDUV WKH EXUGHQ                  ,WKLQNKHKDVVXIILFLHQWVSHFLDOL]HGNQRZOHGJHWREH
RI SURYLQJ LWV VDWLVIDFWLRQ RI D FRQGLWLRQ SUHFHGHQW ZKHUHDV D GHIHQGDQW
                                                                                          KHOSIXOLQXQGHUVWDQGLQJWKLVSURFHVV7KDWGRHVQ¶WPHDQ
RUGLQDULO\ EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ WKH H[LVWHQFH RI DQ DIILUPDWLYH
GHIHQVH $V ZH DOVR KDYH UHFRJQL]HG KRZHYHU XQGHU 7HQQHVVHH ODZ WKH
                                                                                          ,ZLOOQHFHVVDULO\EHOLHYHHYHU\WKLQJKHWHOOVPH+HLV
QRQRFFXUUHQFH RI D FRQGLWLRQ SUHFHGHQW LV DQ DIILUPDWLYH GHIHQVH DQG WKH
                                                                                          TXDOLILHGWRUHQGHUDQRSLQLRQ
GHIHQGDQW EHDUV WKH EXUGHQ RI SURRI RQ WKH LVVXH        Safeco, 191 F.3d at 682
7KXV RXU KROGLQJ WKDW )LUVW 7HQQHVVHH ERUH WKH EXUGHQ RI SURRI ZLWK                       :HILQGQRHUURUPXFKOHVVDQDEXVHRIGLVFUHWLRQLQWKH
UHVSHFW WR LWV ³VXEVWDQWLDO FRPSOLDQFH´ WXUQV QRW XSRQ WKH ODEHO WKDW ZH                GLVWULFWFRXUW¶VDVVHVVPHQWRI,RUODQR¶VTXDOLILFDWLRQVDVDQ
DIIL[ WR WKH UHTXLUHPHQWV VHW IRUWK LQ  EXW XSRQ RXU FRQFOXVLRQ
                                                                                        H[SHUWZLWQHVV$VLWGLGLQWKHWULDOFRXUW)LUVW7HQQHVVHH
WKDW WKH UHJXODWLRQ VSHFLILFDOO\ DOORFDWHV WKH EXUGHQ RI SURRI $V QRWHG
                                                                                        LQVLVWVRQDSSHDOWKDW,RUODQRODFNHGH[SHUWLVHZLWKUHVSHFWWR
                                                                                        WKHLVVXHRIZKHWKHULW³PDQDJHGLWVUHODWLRQVKLSZLWKRQHRI
DERYH WKH RQO\ UHDVRQDEOH LQWHUSUHWDWLRQ RI  LV WKDW LW LPSRVHV
WKH   EXUGHQ   RI   SURRI   XSRQ   WKH   SODLQWLII   UHJDUGOHVV   RI   ZKHWKHU   LWV
UHTXLUHPHQWV DUH FKDUDFWHUL]HG DV D ³FRQGLWLRQ SUHFHGHQW´ RU DV DQ                      LWVERUURZHUVZLWKGXHFDUHDQGSUXGHQWEDQNNQRZOHGJH´
³DIILUPDWLYH GHIHQVH´ *LYHQ WKDW WKH IHGHUDO UHJXODWLRQ XQDPELJXRXVO\                  $FFRUGLQJ WR WKH EDQN ,RUODQR SRVVHVVHG DEVROXWHO\ QR
DOORFDWHV WKH EXUGHQ RI SURRI 7HQQHVVHH FRPPRQ ODZ VLPSO\ KDV QR SODFH                 H[SHULHQFH LQ OHQGHUERUURZHU UHODWLRQVKLSV DQG WKHUHIRUH
LQ RXU DQDO\VLV
                                                                                        ZDV XQTXDOLILHG WR RIIHU DQ RSLQLRQ DERXW ZKHWKHU )LUVW
                                                                                      7HQQHVVHH KDG IROORZHG SUXGHQW EDQNLQJ SUDFWLFHV ZLWK
      &I )UHGHQEXUJ Y &RQWUD &RVWD &RXQW\ 'HSW RI +HDOWK 6HUY 
)G   WK &LU  FRQVWUXLQJ D SRUWLRQ RI WKH $PHULFDQV
                                                                                        UHVSHFWWRVHUYLFLQJWKH7HOZDUHORDQ,QRXUYLHZKRZHYHU
ZLWK 'LVDELOLWLHV $FW  86&  GD ZKLFK SURKLELWV DQ
                                                                                        )LUVW7HQQHVVHHWDNHVDQXQGXO\QDUURZDSSURDFKWRGHILQLQJ
HPSOR\HU IURP LQTXLULQJ WR ZKHWKHU DQ LQGLYLGXDO LV GLVDEOHG ³XQOHVV VXFK               WKH FHQWUDO LVVXH DW WULDO  7KLV OLWLJDWLRQ FRQFHUQV QRW RQO\
H[DPLQDWLRQ RU LQTXLU\ LV VKRZQ WR EH MREUHODWHG DQG FRQVLVWHQW ZLWK
    )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR              1R        1R          )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR               

   ,QWKHSUHVHQWFDVH)LUVW7HQQHVVHHGRHVQRWVXJJHVWWKDW              DVPLJKWFRQIOLFWZLWKWKH7HQQHVVHHFRPPRQ
,RUODQR RIIHUHG ³VFLHQWLILF´ H[SHUW WHVWLPRQ\ DQG ZH ILQG          ODZ ZH  FRQFOXGH WKDW VXFK LQFRQVLVWHQW VWDWH ODZ KDV QR
QRWKLQJLQWKHUHFRUGWRVXSSRUWVXFKDFRQFOXVLRQ5DWKHU               HIIHFW  6HH )LGHOLW\ )HG 6DY DQG /RDQ $VV¶Q Y GH OD
,RUODQR¶V WHVWLPRQ\ IDOOV XQGHU WKH ³WHFKQLFDO RU RWKHU             &XHVWD  86   UHFRJQL]LQJ WKDW ³IHGHUDO
VSHFLDOL]HGNQRZOHGJH´FRPSRQHQWRI5XOH,QHVVHQFH                 UHJXODWLRQV KDYH QR OHVV SUHHPSWLYH HIIHFW WKDQ IHGHUDO
,RUODQRRSLQHGDWWULDOWKDW)LUVW7HQQHVVHHLPSUXGHQWO\WRRN              VWDWXWHV´8QLWHG6WDWHVY-RQHV)GWK
LWVHOI ³RXW RI WKH ORRS´ E\ DOORZLQJ 7HOZDUH WR KDQGOH WKH       &LU  FRQFOXGLQJ WKDW DQ 6%$ UHJXODWLRQ SUHHPSWHG
GLVSXWH ZLWK %HRJUDGVND %DQND  $V QRWHG VXSUD ,RUODQR           FRQIOLFWLQJ *HRUJLD ODZ  :H DOVR ILQG WKH 7HQQHVVHH
LGHQWLILHGYDULRXVSUREOHPVDVVRFLDWHGZLWKDOHQGHUVXFKDV               FRPPRQODZRIFRQWUDFWVLQDSSOLFDEOHIRUDVHFRQGUHDVRQ
)LUVW 7HQQHVVHH DOORZLQJ LWV FOLHQW WR QHJRWLDWH D OHWWHU RI      QDPHO\WKHSDUWLHV¶LQFRUSRUDWLRQRIWKH6%$UHJXODWLRQVLQWR
FUHGLW DQG GRFXPHQW GLVSXWH RQ LWV EHKDOI  ,RUODQR DOVR          WKHORDQJXDUDQW\DJUHHPHQW*LYHQWKDWWKHSDUWLHVDGRSWHG
LGHQWLILHGVHYHUDOVWHSVWKDW)LUVW7HQQHVVHHFRXOGKDYHWDNHQ             WKHIRUHJRLQJUHJXODWLRQE\UHIHUHQFHLQWKHLUDJUHHPHQWLW
LQ DQ DWWHPSW WR SHUVXDGH %HRJUDGVND %DQND WR KRQRU WKH           JRYHUQVWKHLUUHODWLRQVKLSWRWKHH[FOXVLRQRIDQ\FRQIOLFWLQJ
OHWWHURIFUHGLW)LQDOO\,RUODQRWHVWLILHGWKDWVXFKVWHSVPLJKW        FRPPRQODZSULQFLSOHVHYHQDVVXPLQJDUJXHQGRWKDWWKH
KDYHPDGHDGLIIHUHQFHLQWKHSUHVHQWFDVH                              GRFWULQHRISUHHPSWLRQGRHVQRWDSSO\
  $IWHU UHYLHZLQJ WKH UHFRUG ZH DJUHH WKDW WKH IRUHJRLQJ
WHVWLPRQ\DVVLVWHGWKHGLVWULFWFRXUWLQGHWHUPLQLQJZKHWKHU
)LUVW7HQQHVVHHKDGDFWHGDVDSUXGHQWOHQGHUZLWKUHVSHFWWR
WKH7HOZDUHORDQ:HDOVRILQGQRDEXVHRIGLVFUHWLRQLQWKH              EXVLQHVV QHFHVVLW\´ DV SODFLQJ WKH EXUGHQ RQ WKH HPSOR\HU WR PDNH WKH
GLVWULFW FRXUW¶V GHWHUPLQDWLRQ WKDW ,RUODQR ZDV TXDOLILHG WR        UHTXLVLWH VKRZLQJ (PSKDVLV DGGHG
RIIHU KLV RSLQLRQ RQ WKH IRUHJRLQJ LVVXH E\ YLUWXH RI KLV
VSHFLDOL]HG NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ RU                     3DUHQWKHWLFDOO\ DOWKRXJK ZH KDYH UHMHFWHG )LUVW 7HQQHVVHH¶V

HGXFDWLRQ,RUODQRWHVWLILHGWKDWKHEHJDQKLVEDQNLQJFDUHHU             DUJXPHQW WKDW VWDWH ODZ FRQWUROV RXU DQDO\VLV ZH QRWH WKDW WKH FRXUWV RI
                                                                           WKDW VWDWH KDYH LQWHUSUHWHG VLPLODU ³XQOHVV´ VWDWXWRU\ ODQJXDJH DV LPSRVLQJ
LQH[DPLQLQJOHWWHUVRIFUHGLWDQGUHODWHGGRFXPHQWV                WKH EXUGHQ RI SURRI XSRQ D SODLQWLII 6HH /LWWOH Y 1DVKYLOOH &KDWWDQRRJD
+HODWHUMRLQHGWKHLQWHUQDWLRQDORIILFH RIDGLIIHUHQWEDQN             DQG 6W /RXLV 5\ &R  7HQQ $SS   6:G  
HYHQWXDOO\VXSHUYLVLQJHPSOR\HHVZKRSURYLGHGYDULRXVOHWWHU               LQWHUSUHWLQJ D VWDWXWH ZKLFK SURYLGHG WKDW QR WUDLQ HQJLQHHU ³VKDOO EH
RIFUHGLWVHUYLFHV/DWHU,RUODQRVHUYHGDVWKHPDQDJHURIDQ            FRPSHOOHG WR EORZ WKH ZKLVWOH RU ULQJ WKH EHOO DW DQ\ FURVVLQJ XQOHVV LW LV
HQWLUHOHWWHURIFUHGLWGHSDUWPHQWDQGWKHQDVDYLFHSUHVLGHQW           VR GHVLJQDWHG >DV D SXEOLF FURVVLQJ@´ DV SODFLQJ WKH EXUGHQ RI SURRI XSRQ
                                                                           WKH SODLQWLII WR SURYH WKDW WKH FURVVLQJ KDG EHHQ VR GHVLJQDWHG
LQFKDUJHRIDOHWWHURIFUHGLWGHSDUWPHQWDQGDSD\PHQWDQG
UHFHLSWGHSDUWPHQW%HIRUHWDNLQJDQHDUO\UHWLUHPHQW,RUODQR                
                                                                                  7KH H[LVWHQFH RI  &)5   DOVR GLVWLQJXLVKHV WKH
MRLQHGWKH8QLRQ%DQNRI&DOLIRUQLDDVDYLFHSUHVLGHQWDQG                SUHVHQW FDVH IURP   .LPEHOO )RRGV    86 DW  XSRQ ZKLFK )LUVW
KHDGRILWVODUJHLQWHUQDWLRQDOGHSDUWPHQW,QWKDWFDSDFLW\KH          7HQQHVVHH UHOLHV ,Q  .LPEHOO )RRGV    WKH 6XSUHPH &RXUW DSSOLHG WKH
VXSHUYLVHGXSWRIRUW\HPSOR\HHVIURPYDULRXVGHSDUWPHQWV                 IHGHUDO FRPPRQ ODZ ZKLFK LQFRUSRUDWHG VWDWH FRPPHUFLDO ODZ DV WKH
SHUIRUPLQJ OHWWHU RI FUHGLW LPSRUW DQG H[SRUW IXQFWLRQV            IHGHUDO UXOH RI GHFLVLRQ WR DQ 6%$ GLVSXWH UHJDUGLQJ OLHQ SULRULWLHV
                                                                           EHFDXVH QR IHGHUDO VWDWXWH VHW VXFK SULRULWLHV     ,Q WKH SUHVHQW FDVH
                                                                           KRZHYHU ZH QHHG QRW UHVRUW WR 7HQQHVVHH ODZ YLD WKH IHGHUDO FRPPRQ
                                                                           ODZ LQ RUGHU WR UHVROYH WKH EXUGHQ RI SURRI LVVXH $V QRWHG DERYH DQ
DOVR LV FRQVLVWHQW ZLWK .XPKR 7LUH &R /WG Y &DUPLFKDHO  86    6%$ UHJXODWLRQ  &)5   DOORFDWHG WKH EXUGHQ RI SURRI
 ZKLFK DOVR ZLOO EH GLVFXVVHG LQIUD ,G $V D UHVXOW WKH UHFHQW   ZLWK UHVSHFW WR WKH DJHQF\¶V ORDQ JXDUDQW\ REOLJDWLRQV &RQVHTXHQWO\ ZH
DPHQGPHQW WR 5XOH  GRHV QRW DOWHU WKH VWDQGDUG IRU HYDOXDWLQJ WKH       QHHG QRW ORRN WR WKH IHGHUDO FRPPRQ ODZ WR ILOO D YRLG VXFK DV WKDW ZKLFK
DGPLVVLELOLW\ RI H[SHUW WHVWLPRQ\ LQ WKLV FDVH                            H[LVWHG LQ.LPEHOO )RRGV   
    )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR           1R       1R          )LUVW71%DQN1DW¶O$VV¶QY%DUUHWR                   

   )LQDOO\ZHILQGXQSHUVXDVLYH)LUVW7HQQHVVHH¶VDUJXPHQW            EUHDFKHGLWVDJUHHPHQWZLWKWKH6%$DQGLIVRZKHWKHUWKDW
WKDW%UXQVZLFN%DQN)GDWFRPSHOVUHYHUVDORI             EUHDFKZDVPDWHULDO
WKH GLVWULFW FRXUW RQ WKH EXUGHQ RI SURRI LVVXH  $OWKRXJK
%UXQVZLFN%DQNEHDUVVRPHIDFWXDOVLPLODULW\WRWKHSUHVHQW            $GPLVVLELOLW\RI,RUODQR¶V([SHUW7HVWLPRQ\
FDVHWKH)HGHUDO&LUFXLW&RXUWRI$SSHDOVFRQVWUXHGODQJXDJH
LQD/HQGHU¶V$JUHHPHQWWKDWGLIIHUVIURPWKHODQJXDJHRI              ,QGHWHUPLQLQJWKDW)LUVW7HQQHVVHHGLGQRWDFWFRQVLVWHQW
&)5   ZKLFK ZH KDYH EHHQ FDOOHG XSRQ WR         ZLWK SUXGHQW EDQNLQJ VWDQGDUGV WKH GLVWULFW FRXUW UHOLHG
LQWHUSUHWLQWKHLQVWDQWFDVH*LYHQWKDWWKH%UXQVZLFN%DQN           ODUJHO\XSRQWKHWHVWLPRQ\RI,RUODQRZKRWKHFRXUWIRXQGWR
FRXUWKDGQRRFFDVLRQWRFRQVWUXHLWVDOORFDWLRQ          EHTXDOLILHGDVDQH[SHUWZLWQHVV7KLVFRXUWUHYLHZVDGLVWULFW
RIWKHEXUGHQRISURRIXSRQWKH)P+$XQGHUWKHWHUPVRID             FRXUW¶V GHFLVLRQ WR DGPLW H[SHUW WHVWLPRQ\ IRU DQ DEXVH RI
GLIIHUHQWDJUHHPHQWGRHVOLWWOHWRDGYDQFH)LUVW7HQQHVVHH¶V          GLVFUHWLRQ*HQ(OHF&RY-RLQHU86
DUJXPHQW)RUWKHUHDVRQVVHWIRUWKDERYHZHFRQFOXGHWKDW           0RUDOHVY$P+RQGD0RWRU&R,QF)G
 &)5   SODFHG WKH EXUGHQ XSRQ )LUVW             WK&LU8SRQUHYLHZZHILQGQRDEXVHRIGLVFUHWLRQ
7HQQHVVHH WR GHPRQVWUDWH VXEVWDQWLDO FRPSOLDQFH ZLWK WKH         LQWKHGLVWULFWFRXUW¶VGHFLVLRQWRDOORZ,RUODQR¶VWHVWLPRQ\
WHUPV RI WKH SDUWLHV¶ DJUHHPHQW  $FFRUGLQJO\ ZH ILQG QR
HUURULQWKHGLVWULFWFRXUW¶VDOORFDWLRQRIWKHEXUGHQRISURRI         )HGHUDO5XOHRI(YLGHQFHVHWVIRUWKWKHUHTXLUHPHQWV
DQGZHUHMHFWWKHDSSHOODQW¶VILUVWDUJXPHQW                          IRUWKHDGPLVVLELOLW\RIH[SHUWWHVWLPRQ\$WWKHWLPHRIWKH
                                                                       GLVWULFWFRXUW¶VUXOLQJ5XOHSURYLGHG
%0DWHULDO%UHDFKRIWKH*XDUDQW\$JUHHPHQW
                                                                           ,IVFLHQWLILFWHFKQLFDORURWKHUVSHFLDOL]HGNQRZOHGJH
   )LUVW7HQQHVVHHQH[WDUJXHVWKDWWKHGLVWULFWFRXUWHUUHGE\          ZLOODVVLVWWKHWULHURIIDFWWRXQGHUVWDQGWKHHYLGHQFHRU
ILQGLQJWKDWLWKDGPDWHULDOO\EUHDFKHGLWVJXDUDQW\DJUHHPHQW           WR GHWHUPLQH D IDFW LQ LVVXH D ZLWQHVV TXDOLILHG DV DQ
ZLWKWKH6%$,QSDUWLFXODUWKHEDQNFRQWHQGVWKDWLWVIDLOXUH         H[SHUW E\ NQRZOHGJH VNLOO H[SHULHQFH WUDLQLQJ RU
WR UHYLHZ WKH GRFXPHQWV WKDW 7HOZDUH SUHVHQWHG WR                 HGXFDWLRQPD\WHVWLI\WKHUHWRLQWKHIRUPRIDQRSLQLRQ
%HRJUDGVND %DQND GLG QRW FRQVWLWXWH D PDWHULDO EUHDFK            RURWKHUZLVH
FRQWUDU\WRWKHGLVWULFWFRXUW¶VFRQFOXVLRQ)LUVW7HQQHVVHH
DOVRDUJXHVWKDWLWVIDLOXUHWRDFWDIWHU%HRJUDGVND%DQND¶V
LQLWLDOGLVKRQRURIWKHOHWWHURIFUHGLWGLGQRWFDXVHWKH6%$¶V           
                                                                             5XOH  ZDV DPHQGHG HIIHFWLYH 'HFHPEHU   WR UHDG DV
ORVVRULQFUHDVHWKHULVNRIVXFKDORVV&RQVHTXHQWO\)LUVW         IROORZV
7HQQHVVHH LQVLVWV WKDW LWV RZQ DFWLRQ RU LQDFWLRQ ZDV
LPPDWHULDOWR7HOZDUH¶VGHIDXOW)LQDOO\LQFRQQHFWLRQZLWK                   ,I VFLHQWLILF WHFKQLFDO RU RWKHU VSHFLDOL]HG NQRZOHGJH ZLOO

LWV PDWHULDOLW\ DUJXPHQW )LUVW 7HQQHVVHH FRQWHQGV WKDW WKH         DVVLVW WKH WULHU RI IDFW WR XQGHUVWDQG WKH HYLGHQFH RU WR GHWHUPLQH
                                                                           D IDFW LQ LVVXH D ZLWQHVV TXDOLILHG DV DQ H[SHUW E\ NQRZOHGJH
GLVWULFW FRXUW HUUHG E\ DOORZLQJ 3HWHU ,RUODQR WKH 6%$¶V          VNLOO H[SHULHQFH WUDLQLQJ RU HGXFDWLRQ PD\ WHVWLI\ WKHUHWR LQ WKH
H[SHUWZLWQHVVWRWHVWLI\DWWULDO7KHEDQNDUJXHVWKDW,RUODQR         IRUP RI DQ RSLQLRQ RU RWKHUZLVH LI  WKH WHVWLPRQ\ LV EDVHG
ODFNHGWKHTXDOLILFDWLRQVWRRIIHUYDOLGH[SHUWWHVWLPRQ\DQG             XSRQ VXIILFLHQW IDFWV RU GDWD  WKH WHVWLPRQ\ LV WKH SURGXFW RI
WKDW KLV WHVWLPRQ\ ZDV QRW EDVHG XSRQ WHFKQLFDOO\ YDOLG            UHOLDEOH SULQFLSOHV DQG PHWKRGV DQG  WKH ZLWQHVV KDV DSSOLHG
UHDVRQLQJ$VDPHDQVRIDQDO\VLVZHILUVWZLOODGGUHVVWKH              WKH SULQFLSOHV DQG PHWKRGV UHOLDEO\ WR WKH IDFWV RI WKH FDVH

EDQN¶V DUJXPHQWV UHJDUGLQJ WKH DGPLVVLELOLW\ RI ,RUODQR¶V             7KH IRUHJRLQJ DPHQGPHQW WR 5XOH  PHUHO\ UHIOHFWV WKH WUDGLWLRQDO
WHVWLPRQ\  $IWHU UHVROYLQJ WKDW LVVXH ZH ZLOO GHWHUPLQH      'DXEHUW   LQTXLU\ ZKLFK ZLOO EH GLVFXVVHG PRUH IXOO\ LQIUD 6HH 1HOVRQ Y
ZKHWKHU WKH UHFRUG VXSSRUWV D ILQGLQJ WKDW )LUVW 7HQQHVVHH     7HQQ *DV 3LSHOLQH &R  )G   Q  WK &LU  SHWLWLRQ
                                                                       IRU FHUW ILOHG  86/:  -XQH   $V DPHQGHG 5XOH